 CHESAPEAKE PLYWOODChesapeake Plywood,Inc., a subsidiary of Chesa-peakeCorporationandInternationalWood-workers of America-Region V.Cases5-CA-17436,5-CA-17769,5-CA-17823,5-CA-17931, and 5-CA-18143May 25, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 10, 1988, Administrative LawJudge Joel A. Harmatz issued the attached deci-sion.The Respondent filed exceptions and a sup-porting brief; the General Counsel filed cross-ex-ceptions and a supporting brief; the Respondentfiled an answering brief to the General Counsel'scross-exceptions; and the Charging Party filed ananswering brief to the exceptions filed by the Re-spondent.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,I andconclusions2 only to the extent consistent with thisDecision and Order.1.In accordance with the judge's decision wefind that the Respondent violated Section 8(a)(5)and (1) of the Act by causing a deadlock in negoti-ations on the basis of the Respondent's demands tomodify certain provisions in a court-approved EEOsettlement agreement that had been jointly execut-ed with the Union on January 10, 1983, to resolvea Title VII discrimination case. We also agree withthe judge that the reason the Respondent could notlawfully insist,over the Union's objection, onmodifications of those provisions is that the Unionand the Respondent had agreed, in that same settle-ment agreement, that the relevant terms would beeffective for a 5-year period, in the absence ofagreement by both parties to change them, and theperiod had not yet expired at the time the Re-spondent insisted on the modifications.Although those provisions do not in themselvesconstitute a full collective-bargaining agreement,by agreement of the parties they nonetheless wereincorporated in the ensuing collective-bargainingiThe judge found at In 21 of his decision that the Board inClear PineMouldings,268 NLRB 1044 (1984), repudiated theThayerdoctrine set outinNLRB v Thayer Co,213 F 2d 748 (1st Cir 1954) We note that theremark made by the judge relates only to the plurality opinion In anyevent, reliance onThayeris unnecessary to our decision here2 In adopting the judge's conclusion regarding the Respondent's with-drawal of recognition because of the Union's loss of majority status, wealso rely onHearst Corp,281 NLRB 764 (1986)201agreement and constitute agreements on terms andconditions of employment, i.e., mandatory subjectsof bargaining. Such agreements are subject to therequirements of good-faith bargaining established inSection 8(a)(5) and (d) of the Act. See, e.g.,Geor-gia Pacific Corp., 275NLRB 67 (1985) (statutorygood-faith bargaining requirements applied to aseparate agreement on converting to a four-shiftoperation).As the judge correctly recognized, theAct's policy of minimizing industrial strife by en-couraging stability in agreements on terms and con-ditions of employment is undermined by a party'smaking unilateral changes in such matters during aperiod in which both parties have agreed thatchanges can be made only by mutual agreement.Thus, the Respondent could not lawfully conditionits agreement to a new collective-bargaining agree-ment on modifications to the agreements reachedas part of the Title VII settlement.3The heart of the Respondent's argument, howev-er, is not disagreement with these principles, butrather a contention that the parties affirmativelyagreed in the Title VII settlement agreement thatthe provisions in question would be subject to thenormal processes of collective bargaining when theexistingcollective-bargaining agreement expired,including the process of unilateral implementationafter impasse.We agree with the judge that thisconstruction of the agreement is not well founded.Specifically, the duration clause (sec. 20) *of theEEO settlement agreement provides:Unless an earlier date is provided elsewhere inthisAgreement, Sections 7 through 12 of theAgreement shall cease to have any force oreffect upon expiration of five years from thedate of the Agreement. Prior to that time, theterms of Sections 7, 8, 10, 11 and 12can bechanged by agreement of the Company and theUnion.[Emphasis added.]A change effected through unilateral implementa-tion of one party's final proposal simply does notconstitute a change "by agreement of the Companyand the Union"; and the latter is the only means bywhich section 20 permits modifications prior to theexpiration of the 5-year period.In arguing its interpretation of section 20, theRespondent also contends that it was erroneouslyprecluded by the judge from putting in evidenceon the parties' intent in negotiating that section.We agree with the judge, however, that, even as-3While the Respondent could not lawfully insist on modifications inthe specified Title VII settlement agreement provisions before the 5 yearswas up, it was of course permitted to propose such modifications to theUnion This is the only sense in which this case concerns insistence on a"permissive" subject of bargaining294 NLRB No. 5 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsuming the language in question was ambiguous,the evidence proffered by the Respondent-testi-mony that was to have been given by an individualwho had not been involved in the negotiations forthe Title VII settlement agreement and that con-cerned only its own (the Company's) intent in ne-gotiating section 20-does not constitute the kindof bargaining history evidence that may serve tocast light on the meaning of ambiguous contractlanguage.2.We also agree with the judge's conclusionthat, because the Respondent was guilty of an un-lawful refusal to bargain, the strike that ensued wasan unfair labor practice strike from its inception.The Respondent's argument that the strike was aneconomic strike and that the EEO settlementagreement was "seized upon by the Union as anafterthought" to support its claim of an unfair laborstrike is unavailing.The Respondent's proposedchanges to the EEO settlement agreement wereclearly among the factors precluding the parties'agreement on a new contract and precipitating thestrike.Flora Copeland testified that she conducted aunion meetingon July 22, 1986. At thatmeetingshe read the Respondent's final proposal. She hadwith her a copy of the 1982/1985 contract and acopy of the EEO settlement agreement. She testi-fied that there was a discussion concerning the set-tlement agreement at that meeting and that shethought the Respondent's proposal violated theEEO settlement agreement. She said the employeeswere very upset about this. We find that this testi-mony supports the judge's finding that the EEOdisputewas a significant issue causing the strikecommencing July 23, 1985.4' The September 18, 1985 bargaining session did not alter the nature ofthe strike because, as the judge found, the Respondent's demands affect-ing the EEO settlement agreement generally were not, as the Respondentargues,withdrawn Those demands, even as modified, effectively under-mined the EEO settlement agreement by supplanting existing senioritycriteria underart7 of thatagreement with an entirely distinct system ofpreferences for advancement, transfer, and the filing of vacanciesThe Respondentnevertheless contendsthat the October 4, 1985 letterto it from Union Regional President Campbell (G C Exh 12A) provesthat the Respondent's September 18 proposal, even if it contained provi-sions inconsistentwith the EEOsettlement agreement,was no longer afactor contributing to the strike The Respondent claims that Campbell'sletter reiterating the Union's September 18 bargaining proposal is devoidof reference to any matter "even arguably" covered by the settlementagreementThe Respondent is clearly mistakenThat letter,inter alia,refers to the Union's request that, in order to settle the strike, the Re-spondent would have to withdraw its proposals regarding the Mainte-nance Training Program, a significant part of the settlement agreementIn any event,assuming arguendo that the Respondent's interpretation ofCampbell's letter is correct, the lack of reference alluded to by the Re-spondent does not mean that the Union and the strikers were no longerconcerned that the Respondent'sdemands conflicted with certain termsof the settlement agreement, as noted above In the absence of an un-equivocal statement manifesting the Union's abandonment of its opposi-tion to the Respondent'sdemands relating to the settlement,we are un-willing to read into the Union's proposal of September 18, as repeated in3.We find in agreement with the judge that theRespondent violated Section 8(a)(3) and (1) of theAct by denying reinstatement to the unfair laborpractice strikers following individual offers by cer-tain strikers to return to work after November 4,1985, and the Union's offer on behalf of allunrein-stated strikers on December 29, 1985. The judgealsodetermined that the Respondent's unlawfultreatment of the strikers extended to the Respond-ent's letter of May 22, 1986, which was addressedto all unreinstated strikers, and the Respondent'stermination of those strikers who did not respondto that letter. The letter advised its recipients thattheywould be removed from the preferentialrehire list,which the Respondent had establishedon November 4, 1985, if they failed to respond tothe letter's inquiries concerning their wishes toremain on the list or not to return to work. Thejudge found that the letter violated Section 8(a)(1)because removal from the list "was tantamount todischarge" and thus "the consequence of failure torespond . . . was forfeiture of the rights held bythe strikers underLaidlaw Corporation,171NLRB1366 (1968)." The judge further found that the ter-mination of eight striking employees because theyfailed to respond to the Respondent's May 22 letterviolated Section 8(a)(3) and (1).We affirm thesefindings,but on slightly different grounds fromthose of the judge.5The strike was an unfair labor practice. strikefrom its inception. Consequently, the Respondentwas not at liberty to threaten to terminate or termi-nate any of its striking employees because theyfailed to respond to the May 22 letter. As unfairlabor practice strikers, they could not lawfully bedischarged, or threatened with discharge or otherdisciplinary action, other than for misconduct caus-ing them to lose the protection of the Act. Theywere entitled to reinstatement on making an uncon-ditional offer to return to work and their reinstate-ment rights were paramount over any replacementshired for them during the strike. The Respondent,Campbell's letter, what the Respondent claims for it In this regard wenote that Campbell testified that the Union's proposal was made as a last-ditch effort to settle the strike and that the Respondent rejected it, thusleaving the parties where they were at the time of the September 18meetingWe also note that the strike continued without interruptionthrough these eventss In finding that the employees removed from the preferential hiringlistwere unlawfully terminated, the judge relied onCharlestonNursingCenter,257 NLRB 554 (1981), and the cases cited in his decision at 19The judge'sreliance on these cases is misplaced in the context of anunfair labor practice strikeCharlestonNursing Center(and each of theother cases cited by the judge) involved an economic strike In economicstrikes, the rights of strikers can be affected by such matters as the hiringof permanent replacements That eventuality, however, has no impact onthe rights of unfair labor practice strikers Therefore, to the extent thejudge treated the instant strikers as economic strikers, we disavow hisanalysis CHESAPEAKEPLYWOODtherefore,could not diminish, circumscribe, oraffect theirreinstatementrights through preferen-tialhiring lists of the kind it established here orsubordinate those rights to the rights of employeeshired to replace them. Indeed, the replacements forthe strikers should have been discharged, if neces-sary, to accommodate the reinstatement of theunfair labor practice strikers when they sought re-instatement.Given these circumstances, the Re-spondent had no legitimate basis for conditioningthe strikers' continued right to reinstatement upontheir complying with the letter's requirement to re-spond, or face removal from the preferential rehirelists-which removal as the judge correctly foundand. the facts bear out "was tantamount to dis-charge." Accordingly, we find that the terminationof strikers because they did not reply to the Re-spondent'sMay 22 letter violated Section 8(a)(3)and (1) of the Act. Similarly, we find the letteritself violates Section 8(a)(1) because its forewarn-ing the strikers that those who did not respondwould be removed from the preferential rehire listconstituted an unlawful threat of discharge. Clear-ly,ifremoval from a preferential hiring listamountsto unlawful discharge, a statement presag-ing that event is coercive and illegal.4.The judge found that no violation occurredwhen the Respondent removed striking employeesBrittingham and Gailliard from the preferentialrehire list because, in response to the May 22, 1986letter, each advised the Respondent that "I do notwish to return to work at Chesapeake Plywood be-cause I have found another job." The GeneralCounsel argues that these two employees shouldhave remained on the list because neither Brit-tingham nor Gailliard had indicated he had found"equivalent-comparable" employment or would nothave at that time accepted his prior position. Be-cause the strike was an unfair labor practice strikeand the Respondent had earlier unlawfully deniedthem reinstatement, along with other unfair laborpractice strikers, and because they had no obliga-tion to respond to the letter to preserve their rein-statement rights as it contained no offer of rein-statement, we find that their right to reinstatementisunaffected by their reply that they did not wishto return to work. SeeConsolidated Freightways,290 NLRB 771 (1988). Nevertheless, since in reply-ing they expressed a clear choice not to return, we6 In light of the strike's unfair labor practice character, the Respondentcannot justify its actions by showing that those actions would be lawfulas to economic strikers The establishment and mamtainance of the pref-erential rehire list, therefore,was unwarranted because it constituted anintegral part of the Respondent's treatment of the strikers In these cir-cumstances, the list does not have any force or effect on the rights of thestrikers(we note that the complaint does not allege, nor does the GeneralCounsel contend, that the establishment of the list violated the Act)203shall not disturb the judge's finding that their re-moval from the list pursuant to their response didnot separately violate the Act.5.The General Counsel has alleged that the Re-spondent resorted to disparate treatment in its dis-charge decisions regarding employees whom it ac-cused of strike misconduct. The judge rejected theGeneral Counsel's claim of disparate treatment and,using aClear Pine Moldingsstandard' for assessingthe severity of alleged strike misconduct, dismissedthe allegations that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging strik-ers LarrySmullin,William Taylor,Donald Hem-mian, Anthony Jenkins, and Ronald Hockett.8 TheGeneral Counsel has excepted to these conclusions.Although, for reasons stated below, we agree withthe judge'sconclusions in regard to Smullin,Taylor,Hemmian, and Jenkins, we find merit intheGeneral Counsel's claim that Hockett's dis-charge involved disparate treatment, in light of theRespondent'sfailuretodischargenonstrikerHayman, who the Respondent was aware had en-gaged in misconduct of a more serious nature.9Ronald Roberts, the Respondent'sgeneral man-ager of the wood products division, testified thaton an unspecified day during the strike, a Marylandstate trooper informed him of allegations by strik-ers that a striker replacement, subsequently identi-fied as Robert Hayman, had come through thepicket line with a shotgun. When Roberts ques-tionedHayman at the plant, Hayman admittedhaving a shotgun in the trunk of his car. Haymanfurther admitted having had a shotgun in the frontseat with him as he had crossed through the picketline and having stated to those on the picket linewords to the effect of, "if you mess with me, youhave to answer to this." i ° When Roberts further' 268 NLRB 1044 (1984)8No exceptions were filed to the judge's conclusion that employeeJennis Collins had not engaged in strike misconduct that would warrantdischarge and that the Respondent violated Sec 8(a)(3) and (1) by dis-charging hime The General Counsel also argues that the Respondent's discharge ofcertain strikers was disparate in light of its reinstatement of striker Cor-nellRoberts, who also allegedly engaged in strike misconductWe findno merit in this contention, noting that the General Counsel has failed tocite any authority to support this position Because Roberts and the strik-erswho were discharged by the Respondent were all similarly engagedin strike activity, any variance in discipline within this group of employ-eeswould be insufficient as evidence to show that the disciplined em-ployees were treated disparately because of their protected activity10 There isno essentialconflict between Robert's testimony or Hay-man's account, as described above, and the testimony of strikers who wit-nessed the Hayman incident Striking employee Collins, who was presenton the picket line, testified that Hayman had the shotgun with him in hiscar when he stated to the strikers that if anybody wanted to do anythingthat he had something for them The accounts, however, do diverge re-garding whether Hayman pointed the shotgun at the pickets out of thewindow of his car, or whether, as Hayman reported to Roberts, the shot-gun had merely fallen across his lap as he turned through the picket lineContinued 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDquestioned Hayman as to why he brought the gunto the plant, Hayman indicated that he had beenreceiving telephone threats at home and that hebrought the shotgun with him to protect his prop-erty. For bringing a firearm on to the Respondent'sproperty, Hayman received only a written warninginforming him that if he did it again, more severedisciplinewould occur. We also note that Robertsdid not investigate the incident beyond questioningHayman.As stated inAztec Bus Lines,289 NLRB 1021(1988):Although an employer does not violate theAct by refusing to reinstate strikers who haveengaged in serious misconduct, it is not free toapply a double standard. It may not knowinglytolerate behavior by nonstrikers or replace-ments that is at least as serious as, or more se-rious than, the conduct of strikers that the em-ployer is relying on to deny strikers reinstate-ment to jobs.Accord:GarrettRailroadCar & Equipment v.NLRB,683 F.2d 731, 740 (3d Cir. 1982). We findthat the judge erred in disregarding this principleby reasoning that the Respondent may treat em-ployees who cross the picket line more lenientlysolely because "they are furthering management'slegitimate objective of continuing operations in theface of the strike." From the perspective of assess-ing an employee's statutorily protected activity inrelation to a strike, his right to join the strike is notinherently less deserving of protection than hisright to work in disregard of the strike, notwith-standing the employer's separate interest in con-tinuing production.' 1Whatever distinctions may bedrawn between various incidents of alleged strikemisconduct must be derived from the objective cir-cumstances of each case, not from whether the em-ployee is supporting or opposing the employer's in-terests.Applying this analysis, we agree with the judge'sconclusion that the Respondent acted lawfully indischarging employees Smullin, Taylor, Hemmian,and Jenkins because their misconduct was more se-rious than that of Hayman. As discussed fully bythe judge, Smullin engaged in misconduct thatthreatened bodily harm to three management repre-In assessingthe relative severity of Hayman's threat to the pickets, how-ever,we find it unnecessary to resolve this conflict because under eitheraccount the exhibition of the shotgun was an essential aspect of thethreatii CfMachinists Local Lodge 1414 (Neufeld Porsche-Audi),270 NLRB1330 (1984), in which the Board held in reviewing a union's disciplinarydecisions during a strike thata union'sinstitutionalinterestin preservingstrike solidarity cannot negate or otherwise overcome thestatutory rightsof employees in strike settings Id at 1334sentatives;Taylor threatened employees Golt andHughes with physical harm and actually threw hotcoffeeonGolt;Hemmian threatened employeeRevels and provoked a fight with employeeDennis; and Jenkins threatened an employee withphysical harm and carried out a threat to damagethat employee's car. In the case of Hemmian, wefind that the actual incidence of a physical assaultwas more severe than a threat of physical harm.With respect to all four of these discharged strik-ers,we find that the Respondent has provided a le-gitimate factual basis for drawing a distinction be-tween the threats made by them and the threatmade by Hayman. First, the Respondent had ascer-tained that Hayman's threat was prompted by un-contradicted reports that he had received telephonethreats.Further,Hayman's threat to the strikerswas conditional on their taking some further actionagainst him that would provoke his response. Inshort,Hayman's threat, although clearly an unwar-ranted overreaction, was based on provocation andmay be viewed as an attempt at self-defense. Incontrast, the threats of physical harm made bythese four discharged strikers were neither pro-voked nor conditioned on some further actionbeing taken against them personally. In those in-stances, the threatswere either directlymadeagainst management officials or were made againststriker replacements for their exercise of the statu-tory right to cross a picket line. Accordingly, withrespect to these four employees, we find the Gen-eralCounsel has not established an adequate basisfor concluding that the Respondent has engaged indisparate treatment.We do agree with the General Counsel, howev-er, that Hayman's misconduct was more seriousthan the misconduct engaged in by employeeHockett, and that the Respondent's decision to dis-charge Hockett but not Hayman was evidence ofdiscrimination against Hockett based on his strikeactivities.The facts leading up to Hockett's dis-charge are set out in the judge's decision. Thejudge found that Hockett was lawfully dischargedfor having made an alleged threat in relation toemployee Herbert Mossett's house. 12 Briefly, thejudge found that Hockett spoke to Mossett at theplant shortly before the strike was to begin. Ac-cording to the credited testimony, Hockett, whowas then on his work shift, asked Mossett, whowas not then working but whose shift was to start12 The judge rejected the Respondent's reliance on Hockett's allegedinvolvement in a rock-throwing incident, because the judge found thatthe Respondent acted without evidence reasonably leading to the conclu-sion that Hockett was responsible for the rock throwing The judgefound it unnecessary to address whether Hockett was actually involvedin the incident CHESAPEAKE PLYWOODafter the strike was to commence, whether thelatterwas returning to work. After Mossett failedto reply,Hockett stated, "I feel sorry for yourdamned house." Mossett thereupon left the plant.Mossett reported this to management but noted inhis affidavit that no damage was done to his housenor did he know of anyone else's house being dam-aged by Hockett. A comparison between Hayman'sthreat of physical violence, and Hockett's threat toMossett's house, including consideration of all thesurrounding circumstances, reveals that Hayman'sthreatwas the more serious. Although Hayman'sthreatwas conditional and in self-defense, Hock-ett'sthreatwas less than an explicit threat todamage Mossett's house. Further Hayman's deci-sion to exhibit the shotgun was a demonstrationthat he had the specific ability to inflict gravephysical injury, whereas Hockett's ability or inten-tions with respect to damaging Mossett's house aremuch less demonstrable. Fundamental to the dis-tinction,however, is that the threat of physicalharm is by its nature more serious than a threat toproperty.13 Thus, we cannot allow the Respondentimplicitly to condone such conduct engaged in byHayman through a mere written warning, while al-lowing the Respondent to discharge Hockett, whowas involved in less serious misconduct. We there-fore conclude that the Respondent violated Section8(a)(3) and (1) by disparate treatment.14AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law3 and 4."3.The Respondent violated Section 8(a)(3) and(1) of the Act by discharging Jennis Collins andRonald Hockett on January 15, 1986, under condi-tions discouraging union membership."4.The Respondent violated Section 8(a)(3) and(1) of the Act beginning about November 4, 1985,by refusing to reinstate unfair labor practice strik-ers who unconditionally, either individually or as agroup, offered to return to work."AMENDED REMEDYThe remedy recommended by the judge is af-firmed subject to the following modifications.Having concluded that the Respondent discrimina-torily discharged Ronald Hockett, the Respondentshallofferhim immediate reinstatement to hisformer position or, if that no longer exists, to asubstantially equivalent position, discharging if nec-'3We note, however, that such a distinction may disappear if thethreat to property would lead to obvious physical endangerment, such asa threatened assault on a moving vehicle14 In view of the above, we find it unnecessary to consider whetherHockett's discharge would have been lawful, absent evidence of disparatetreatment, solely under the test articulated inClear Pine Mouldings,supra205essary anyone hired to replace him since his termi-nation, and shall make him whole for any loss ofearnings and other benefits by reason of the dis-crimination against him. Backpay shall be comput-ed on a quarterly basis from the date of dischargeto the date of a bona fide offer of reinstatement,lessnet interim earnings, as prescribed in FW.WoolworthCo., 90 NLRB 289 (1950), with interestcomputed in accord withNew Horizons for the Re-tarded,283 NLRB 1173 (1987), subject to the pro-viso that interest accruing prior to January 1, 1987,shall be computed in accordance withFlorida SteelCorp.,231 NLRB 651 (1977).Having found that the strike was an unfair laborpractice strike and that the Respondent has deniedthe strikers reinstatement, we find that the judgeincorrectly tolled the commencement of backpayfor strikerswho requested reinstatement until adate 5 days after their unconditional offer toreturn.Where reinstatement has been denied, a 5-day grace period has no useful purpose.NewportNews Shipbuilding & Dry Dock Co.,236 NLRB1637, 1638 (1978). Accordingly, we shall modifythe judge's recommended remedy by requiring theRespondent to make whole the unfair labor prac-tice strikers from the date they unconditionally of-fered to return to work.ORDERThe National Labor Relations Board orders thatthe Respondent, Chesapeake Plywood, Inc., a sub-sidiaryofChesapeakeCorporation,PocomokeCity,Maryland, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Threatening its employees with loss of theirreinstatement rights as unfair labor practice strikersif they fail to respond to the Respondent's inquir-ies.(b)Discouraging its employees' activity onbehalf of a labor organization by discharging unfairlabor practice strikers because of their failure to re-spond to its inquiries.(c)Discouraging its employees' activity onbehalf of a labor organization by discharging strik-ers,without an honest belief that they had engagedinmisconduct of a disqualifying nature, or wherethey had not engaged in serious misconduct.(d)Discouraging its employees' activity onbehalf of a labor organization by refusing to rein-state unfair labor practice strikers on their uncondi-tional offer to return to work.(e)Refusing to bargain with the Union, theInternationalWoodworkers of America-Region V,by withdrawing recognition from the Union as the 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDexclusive bargaining representative of its employeesin the following appropriate unit:All production and maintenance employeesemployed by Respondent at the plywood plantlocated at Pocomoke City, Maryland, includ-ing Stock Rustlers; but excluding all officeclericalemployees,temporaryemployees,watchmen,guards, leadmen and supervisors asdefined in the Act.(f)Refusing to bargain in good faith with theUnion by negotiating to impasse on a nonmanda-tory subject of collective bargaining.(g)Refusing to bargain with the Union by refus-ing to provide information requested by the Unionnecessary to the performance of its duties as exclu-sive representative of the Respondent's employeesin the appropriate unit.(h) In any like or related manner interferingwith, restraining, or coercing, employees in the ex-ercise of the rights guaranteed by Section 7 of theAct.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Offer Jennis Collins and Ronald Hockett im-mediate reinstatement to their former positions or,if those positions no longer exist, to substantiallyequivalent positions, without prejudice to their se-niority or other rights and privileges, and makethem whole for any loss of earnings they may havesuffered by reason of the discrimination againstthem in the manner prescribed in the amendedremedy section of this decision.(b) Remove from their files, delete, and expungeany reference to the unlawful termination of JennisCollins and Ronald Hockett, notifying them inwriting that this has been done and that this dis-charge will not be used against them in the future.(c)Offer immediate reinstatement to unreinstatedemployees, who at the time of their unconditionaloffer to return to work held the status of unfairlabor practice strikers, and make them whole forany loss of earnings they may have suffered byreason of the failure to reinstate them, in themanner prescribed in the amended remedy sectionof this decision.(d) Recognize and, on request, bargain with theUnion as the exclusive collective-bargaining repre-sentative of its employees in the appropriate unitconcerning their rates of pay, wages, hours, andother terms and conditions of employment and, ifan understanding is reached, embody the under-standing in a signed agreement.(e) Bargainin good faith by furnishing the Unionthe information requested in its letter of April 3,1986.(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g) Post at its Pocomoke City, Maryland plantcopies of the attached notice marked "Appen-dix." 15 Copies of the notice, on forms provided bytheRegionalDirector for Region 5, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedaysinconspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.15 If this Order is enforced by a,judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for othermutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten our employees with lossof their reinstatement rights as unfair labor practicestrikers if they fail to respond to our inquiries.WE WILL NOT discourage our employees' activi-ties on behalf of a labor organization by discharg-ing unfair labor practice strikers because of theirfailure to respond to our inquiries. CHESAPEAKE PLYWOODWE WILL NOT discourage our employees' activi-ties on behalf of a labor organization by discharg-ing strikers, absent an honest belief that they hadengaged in misconduct of a disqualifying nature, orwhere they had not engaged in serious misconduct.WE WILL NOT discourage our employees' activi-ty on behalf of a labor organization by refusing togrant reinstatement to unfair labor practice strikerson their unconditional offer to return to work.WE WILL NOT refuse to bargain with the Union,the InternationalWoodworkers of America-RegionV, by withdrawing recognition from it as the ex-clusive representative of our employees in the fol-lowing appropriate unit:All production maintenance employees em-ployed by the Employer at its plywood plantlocated at Pocomoke City, Maryland, includ-ing Stock Rustlers; but excluding all officeclericalemployees,temporaryemployees,watchmen, guards, leadmen and supervisors asdefined in the Act.WE WILL NOT refuse to bargain with the Unionby refusing, on request, to provide information rel-evant and necessary to the Union's performance ofitsduty as collective-bargaining representative ofour employees.WE WILL NOT refuse to bargain in good faithwith the Union by bargaining to impasse on a non-mandatory subject of collective bargaining.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed by Section 7 ofthe Act.WE WILL recognize and bargain with the Unionas the exclusive bargaining representative of ouremployees in the appropriate unit concerning theirrates of pay, wages, hours, and other terms andconditions of employment and, if an understandingis reached, embody the understanding in a signedagreement.WE WILL furnish the Union the information re-quested in its letter of April 3, 1986.WE WILL offer Jennis Collins and Ronald Hock-ett immediate reinstatement to their former posi-tions or if those no longer exist, to substantiallyequivalent positions, and make them whole, withinterest, for all losses sustained by reason of dis-crimination against them.WE WILL notify Jennis Collins and RonaldHockett that we have removed from their person-nel files, deleted, and expunged all references totheir discharges and have notified each that thishas been done and that his discharge will not beused against him in the future.WE WILL reinstate all unreinstated unfair laborpractice strikers,who have not been lawfully ter-207urinated for misconduct, and shall make themwhole for losses sustained by reason of our discrim-ination against them, with interest.CHESAPEAKE PLYWOOD, INC., A SUB-SIDIARY OF CHESAPEAKE CORPORA-TIONHarvey A. Holzman, Esq.andStevenC Bensinger, Esq.,for the General Counsel.A. W. Vandermeer Jr., Esq.andKellyO.Stokes,Esq.(Hunton & Williams),of Norfolk, Virginia, for the Re-spondent.Samuel Morris, Esq. (Gerber, Gerber & Agee),of Mem-phis, Tennessee, for the Charging Party.DECISIONSTATEMENT OF THE CASEJOEL A HARMATZ, Administrative Law Judge. Thisproceedingwas heard by me in Pocomoke City andSalisbury,Maryland, on various dates between 9 Marchand 21 May 1987, onan initialunfair labor practicecharge filed on 23 January 1986 and a consolidated com-plaint issued on 24 February 1987, alleging that Chesa-peake Plywood, Inc., a susidiary of Chesapeake Corpora-tion' (Respondent) violated Section 8(a)(5) and (1) by re-fusing to bargain in good faith, as evidenced by its over-all acts and conduct, includingits insistenceto impasseon a nonmandatory bargaining subject, its implementa-tion of a final offer prior to legitimate impasse, and itswithdrawal of prior proposals. The complaint further al-leges thatRespondent additionally violated Section8(a)(5) and (1) of the Act by subsequently withdrawingrecognition, and refusing to meet with, or to provide rel-evant information to, the Union as the exclusive repre-sentative of employees in the appropriate collective-bar-gainingunit.The complaintallegesfurther that a strikewas caused and prolonged by unfair labor practices, andhence that Respondent violated Section 8(a)(3) and (1) ofthe Act by refusing to reinstate the strikers upon theirunconditional application to return to work. Finally, thecomplaintallegesthatRespondent violated Section8(a)(3) and (1) of the Act by discharging 6-named strik-ers, and by threatening to rescind, and thereafter rescind-ing, recall rights of 10 replaced strikersIn itsduly filedanswer, Respondent denied that any unfair labor prac-ticeswere committed. Following close of the hearing,briefswere submitted on behalf of the General Counsel,the Charging Party, and Respondent.On the entire record in this proceeding,2 includingconsideration of the posthearing briefs, and my opportu-'Name of Respondent appears as amended at the hearing2 Certain errors in the transcript are noted and correctedPursuant to procedures outlined at the hearing and consented to by theparties, I grant the General Counsel's motion that the record be reopenedto receive Jt Exh 1, a compilation of payroll and reinstatement data,possibly affecting compliance rights of alleged discriminatees,includingall those who participated in the strike which commenced 23 July 1985 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnity directly to observe the witnesses while testifyingand their demeanor,3 I make the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Virginia corporation with a place ofbusiness in Pocomoke City, Maryland, the sole facilityinvolved in this proceeding, from which it is engaged inthe production and distribution of plywood. In thecourse of its operation, during the 12 months prior to is-suance of the complaint, a representative period, Re-spondent sold and shipped from its facility products,goods, and materials valued in excess of $50,000 directlyto points located outside the State of Maryland.The complaint alleges and it is concluded that Re-spondent is, and has been at all times material, an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe complaintalleges,Respondent admits, the recordshows, and it is found that the International Woodwork-ers of America-Region V (the Union), now exists, and atall times material has existed for the purpose of repre-senting employees in the negotiation of wages, hours,and terms and conditions of employment, and, accord-ingly, is a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. OverviewPrior to the instant controversy,the parties maintaineda long,reasonably harmonious bargaining relationship atthe PocomokeCityplywood plant.That history endedfollowing unsuccessful negotiations to renew the mostrecent collective-bargaining agreement that expired on18 June 1985. Thus, negotiations opened in May 1985,but for all intents and purposes ended on 18 September1985 when the Employer withdrew its outstanding pro-posals. In the interim,the employees commenced a strikeon 23 July 1985 in furtherance of their bargaining posi-tion.The Company continued to operate in the coursethereof,utilizing permanent replacements.On 4 Novem-ber 1985,certain strikers made individual offers to returnto work,and thereafter on 30 December 1985 the Unionended the strike, communicating a further offer to returnon behalf of all remaining strikers. Many, if not all, strik-ers covered by these offers were denied immediate rein-statement.On 15 January 1986, the Employer terminated sixstrikers,allegedly because of their misconduct during thecourse of the strike.On 13 March 1986, the Employer withdrew recogni-tion asserting doubt that the Union continued to repre-3 Credibilityresolutions hereinafter made are occasionally accompaniedby objective rationale This is intended to reinforce, not diminish,percep-tions gained through my firsthand observation of the witnesses and theirdemeanor Furthermore,unmentioned testimony is rejected to the extentthat it is irreconcilable with expressly credited evidencesent a majority Thereafter, on 3 April 1986, the Unionrequested information concerning the identity of employ-ees in Respondent's work force, including those' not onpayroll status but having recall rights, together with se-niority dates, rates of pay, and criteria used in effectingrecallRespondent declined to provide that information.On 22 May 1986, Respondent, by letter, informed un-reinstated strikers that failure to respond to an inquiryconcerning their availability would terminate their reem-ployment rights. By letter dated 5 June 1986, Respond-ent terminated eight strikers because of their failure torespond to that letter, and two others because their re-sponse signified that they did not wish to return.As indicated, the alleged 8(a)(5) violations are basedon Respondent's conduct at the bargaining table, itswithdrawal of recognition, and its failure to respond tothe Union's request for information. The most far reach-ing of the 8(a)(3) allegations is founded on the assump-tion that the strike was caused and prolonged by Re-spondent's unfair labor practices, and hence proscribeddiscrimination ensued from the failure to duly reinstatethe unfair labor practice strikers on their unconditionaloffer to return to work. The discharge of certain strikersbased on alleged strike misconduct, as well as the termi-nation of others, who refused to respond to the inquiryof May 1985, are also alleged to have violated Section8(a)(3) and (1) of the Act.B. Concluding Findings1.The alleged refusals to bargaina.The background, the allegations, and their remedialsignificanceThe 1983 settlement of an Equal Employment Oppor-tunity (EEO) law suit is central to this overall controver-syBy that action, the parties adjusted claims that Re-spondent had engaged in practices which discriminatedagainst Black and female employees. The General Coun-sel contends that Respondent violated Section 8(a)(5) and(1) of the Act by carrying to impasse, during 1985 con-tract renewal negotiations, its demands for modificationsto that settlement. The General Counsel argues that theEmployer's conduct in that respect precluded any as-sumption that the impasse ultimately reached in those ne-gotiations was lawful. Hence, it is argued that when Re-spondent subsequently implemented certain terms of itslast offer, and withdrew others, it engaged in further in-dependent violations of Section 8(a)(5) and (1).These issues bear critically on the two major areas ofremedial concern in this case. First, the 8(a)(5) allega-tions foreshadow the possibility that a significant numberof strikers are entitled to extensive backpay and reinstate-ment. In this regard, the General Counsel does not con-tend that such liability would inure if those affectedmerely are deemed economic strikers. On the otherhand, the General Counsel argues that this was not thecase, relying on the 8(a)(5) allegations as having causedand prolonged the strike so as to warrant the conclusionthat it was an unfair labor practice strike The import ofthis issue is underscored by Respondent's concession thatall strikers were not reinstated within 5 days of their un- CHESAPEAKE PLYWOODconditional application to return to work as admittedlywould be required under the Act in the' case of unfairlabor practice strikersSecondly, the above-described 8(a)(5) and 8(a)(3) alle-gationsfigure prominentlyin assessmentof Respondent'sultimatetermination of the bargaining relationship. Thus,against thisbackground of alleged illegality, the GeneralCounselarguesthat the withdrawal of recognition wasunlawful because it occurred in the context of unreme-died unfair labor practices of a type tending to contrib-ute to employee defections from the Union.b.The bargaining historyThe plywood plant in PocomokeCityprior to 1980was apparently operated as a joint venture involvingChampion International Inc. and the Chesapeake Corpo-ration.In that year,Chesapeake became its sole ownerand operator.Earlier,in 1967,the Union was certified asthe exclusive representative of the plant's production andmaintenance employees.As indicated,themost recentcollective-bargaining agreement was scheduled to expireon 18 June 1985. In prior years, successive collective-bargaining agreements were executed by the parties, ap-parently on an amicable basis, and without resort tostrike action In contrast,the 1985 negotiations collapsedwith an unsuccessful strike, whereupon on 13 March1986, the Respondent, having received evidence that amajority no longer wished representation,effectively ter-minated the established bargaining relationship.c.The Equal Employment Opportunity CommissionsettlementDuring the late 1970s, a dispute emerged concerningRespondent's treatment of Blacks and female employees.At times material, the active work force represented bythe'Union consisted of between 150 and 200 employees.Blacks and females were employed in significant num-bers. In 1975, the Union, together with certain individualemployees, filed an employment discrimination chargeagainst Respondent with the Equal Employment Oppor-tunity Commission (EEOC). These charges were deemedmeritorious by the EEOC, which sanctioned a lawsuitfiled in 1978 in the United States District Court for theState of Maryland. The suit was summarily dismissed,but reinstated on appeal by the United States Court ofAppeals for the Fourth Circuit. 649 F.2d 1259 (4th Cir.1981)The areas of alleged discrimination cited in theEEOC action included: (1) hiring, (2) job assignments,(3) promotions,(4) transfers,(5) training programs, (6)discipline, and (7) general working conditions. The pro-tagonists of the discrimination claim argued that theseemployment practices created substantial earnings differ-ences based on race and sex.Further adjudication of the EEO complaint was avoid-ed by a written settlement agreement,which was execut-ed by the Respondent on 10 January 1983, and approvedby the court on 23 July 1983. (G.C. Exh. 2.)On its face, the settlement agreement appeared to bedesigned to curb the effects of any gender or race dis-crimination by defining procedures encouraging upwardmobility and promotion from within through a combina-209tion of tools. A process of job posting and competitivebiddingwas established as the method for in fillingfuture vacancies. Constraints were imposed on employerdiscretion in outside hiring. Apprehension in employeesabout risking a new job were allayed by requiring theemployee's restoration to his former position should ad-vancement prove unsuccessful. A major area of conten-tion in the lawsuit was the maintenance department,whose work force of 22 employees included only 2BlacksThe EEOsettlement provided a mechanism forcorrecting this imbalance by establishing an apprentice-ship program to offset outside hiring and to develop op-portunities and preferences for inexperienced incumbentemployees. Eligibility for vacancies at the entry level,and progression thereafter within defined maintenancejob classificationswas to be resolved in favor of thesenior qualified employee.The settlement also appears toaddress a potential for cronyism, which allegedly preju-diced training and earning opportunities of minorities.Previously, an employee awarded weekend overtimecould select his own replacement if he elected not towork. The EEO settlement attempted to impose that re-sponsibility on the Company by requiring foremen tomake that selectiond.The 1984 midterm negotiationsIn 1984 the Pocomoke City plant was viewed by man-agement as plagued by poor production and substantiallosses.Labor relations was an area targeted for correc-tion as part of the process of rehabilitating the plant'sprofitability.To this end, on 17 August1984,manage-ment met with the Union. Respondent at that time pre-sented proposals in quest of contract relief. Includedwere sweeping changes in the seniority/promotion pro-cedures (G.C. Exh. 16(b) and (d)) and a 10-percent-wagecut. (G.C. Exh. 16(c).) Apparently, at that meeting, theUnion was informed, inter alia, that the plant had nothad positiveearnings since1978, that it had lost over $2million in 1984 and that due to depressed conditions inthe industry, the Pocomoke City plant, to survive, wouldbe required to upgrade its product mix, increase its pro-ductivity, improve quality, and reduce costs. See Re-spondent's Exhibit 8. The Union offered no response atthe meeting itself By letter dated 27 August 1984, theUnion replied as follows:This is to inform you that the Union has closely re-viewed the proposal of the company to reopen theexisting labor agreementon specificitems, and hasin addition, further considered the circumstances asoutlined in our meeting of August 17, 1984.The Union does not feel it would be appropriate atthis time to reopen the labor agreement scheduledto expire on June 18, 1985, nor to consider propos-alsmadeby the Companyin thismeeting. [G.C.Exh. 16.]e.The 1985 contract renewal negotiations and theEEO proposalsThe Employer's basic posture during the 1985 negotia-tions strongly resembled its unsuccessful 1984 strategy. 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOnce more its bargaining demands included terms thaton their face, either collided directly with or reducedmeasureably the effectiveness of terms of the EEO settle-ment.Firstly, a proposed introduction of seniority pref-erences based on job, then department seniority, tendedto narrow the opportunities for advancement contemplat-edwithin the existing system of plant seniorityThiswould tend to enhance the advancement of White malesfrom jobs and departments scantly populated by Blacksand females,while perpetuatingWhite male dominationof those occupations and departments. The deemphasisof plant seniority was accompanied by a further demandeliminating the settlement'sassurance that employeeswho take promotions do not face job loss due to failureto qualify. Indeed, by virtue of that proposal, apprenticesin the maintenance training program could be fired ifthey failed successfully to complete testing procedures.A more detailed summary of the differences between theEEO settlement and the Employer's final proposal is setforth below.Employer's FinalEEO Agreement1985 Proposal[G.C. Exh. 10(f)]First consideration onPreviously, only plant widepromotions given toseniority controlled, andemployees with 8 orwas the recognized criteriamore years offor filling vacancies inCompany Service.maintenance jobs under[G C. Exh. 10(f), item Item 7(a) of the EEO4.]Three types ofAgreement, as well as entryseniority: (a) job, (b)in the Maintenance Trainingdepartment and (c)program defined in Itemplant. In consideration 8(b) thereof.of promotions, firstpreference shall begiven to job seniority.Where job seniority isnondeterminative,departmental seniorityshall prevail.Wherejob seniority anddepartment seniorityare determinative,plant seniority shallprevail.Qualifications forMaintenance experience ismaintenanceentrythe only requirement forlevel job require: (a)"Repairman III," the lowesthigh school education rated journeyman job inor the equivalent, (b)maintenance [G.C. Exh. 2,acceptable scores onart. 7(c)(i).]On-the_ jobrequired employmentfactors, such as planttests,(c) scores onseniority, potentialstandard groupqualifications, and workinterview, and (d)record are the solework habitsrequirements for entry insatisfactory tothe maintenanceCompany. [G.C, Exh. apprenticeship. [Art. 8(b).]10(f); item 10.]Any regular,full-timeemployee who meetsthe qualifications forRepairmanApprentice"B", the initialapprentice position,may apply for transferinto the MaintenanceDepartment.[Openings inMaintenanceDepartment may befilled by hiringoutsiders. [G.C. Exh10(f), item 10, sec.II(A) ]Employer notrequired to postqualification for avacant maintenancejob. [G.C Exh. 10(f),item 10,II and III ]Qualifications forpromotion withinmaintenancedepartment requiressatisfactorycompletion ofundefined checklists.[G.C. Exh. 10(f), item10, sec. III (A)(2).]Maintenance TrainingProgram broken downinto twoclassifications:"Apprentice "B" andApprentice "A."Testing after 12months in eachclassification.Employeeterminatedif he fails tosatisfactorilycomplete, unlesstransferred from aproduction job, whichis available, andwhich he is capable ofperforming. [G.C.Exh. 10(f), item 10.]No requirement thatCompanymaintain aviable trainingprogram withemployeeparticipation. [G.C.Exh. 10(F).]Vacanciesinmaintenancejobs will be posted andfilled by the senior, qualifiedemployee withmanagement's selectionsubject to grievanceprocedure [G.C. Exh. 3, art.I(A), appendix "B." G.C.Exh. 2, item 7(a).]OpeningsinMaintenanceDepartment may be filledonly by bidding procedurewithin the plant. [G.C. Exh.2, art 7(a).]Employer is required topost qualifications forvacant maintenance job.[G.C. Exh.3, art. I(B),appendix "B." G.C. Exh. 2,item 7(b).]Advancement dependentupon establishedcompetitive biddingprocedures, with specialrequirements limited todefined job experiencecriteria. [G.C. Exh. 2, art7(c):Two yearapprenticeship; notesting.No discharge fordisqualification; unsuccessfulcandidate is returned to hisprevious job within 90 daysof the start of apprenticeshipand, thereafter, to the laborpool. [G.C. Exh.2, art. 8;G.C. Exh3, attachment B,II(D).]Company is required toemploy "aminimum of oneapprenticeat all times,assumingthe availability ofqualified applicants." [G.C.Exh. 2, art. 8(a); G.C. Exh.3, attachment B, II(G).] CHESAPEAKEPLYWOODEmployee whodeclines to workscheduled weekendovertime may securehis own replacement.[G.C. Exh 10(F), item2.]Employee promotedor transferred to newjob has 10 days towithdraw, andCompany has 30 daysto disqualify theemployee as unable todo the work.Disqualifiedemployees have nodefined rights to analternative job. [G.C.Exh. 10(F), item 4.]Bidding on jobsoutside an employee'sline of progressionrestricted to thosehaving at least 2 yearsof plant seniority.[G.C. Exh. 10(F), item3 (B).]If employee does not desireto work scheduled weekendovertime, he will notifyforeman, who will attemptto secure a qualifiedreplacement. [G.C. Exh. 2,art. 12(a).]After promotion, employeeswill be allowed to disqualifythemselves during the trialand training period.Employees disqualified ontheir own initiative or bythe Company shall bereinstated to their formerpositions. [G.C. Exh. 2, art.11.]No restriction on biddingbased on lines ofprogressionor minimumseniority. Employer isrequired "to fill the positionwith the senior employee. . . who, in the judgmentof the Company, is qualifiedto perform the job." [G.C.Exh. 2, art. (10(c).]Between9 April and 23 July 1985, the parties met onsome13occasions.During this period, Respondent'sEEO proposals were revised and upgraded. On 23 July1985, the Union struck. As the above comparison re-veals, the Company's demands on that date contemplateda substantial departure from the EEO settlement. At notime did the Union capitulatein these areas.Based on the foregoing, it is apparent that theinitialfactual premise of the General Counsel has been substan-tiated. In addition to the undeniable attempt to alter theEEO settlement, thereis no genuinedispute that the con-tract renewal negotiations, effective 23 July, had reachedimpasse.At that time, there was little, if any, hope thatcontinuedmeetingwould result in either party manifest-ing awill to move from its entrenched position. See, e.g.,Television& Radio Artists v. NLRB,395 F.2d 622, 628(D.C Cir. 1968).4In this light, the determinative question is whether theEEO proposals were permissive subjects of bargaining,as the General Counsel contends, or mandatory, as theRespondent urges. For, in accord with long-standingpolicy, neither party to collective bargaining is free toinsist toimpasseupon a nonmandatory subject of bar-4 The General Counsel correctly observes that the alleged violationdoes not require proof that union representatives specifically objected tothe EEO proposals The lack of capitulation, together with the conflictbetween the Employer's proposal and the settlement, alone suffices Inany event, as shall be seen, credible testimony establishes that in resistingemployer proposals in this area, explicit references were made to the factthat they violated the EEO agreement211gaining.The objective underlying this policy has beenexplained as follows:Bargainingto impasse over a permissive bargainingsubject isa per seSection 8(a)(5) violation because,in effect, it is a refusal to bargain over mandatorybargaining subjects.5As a corollary, however, the parties on a voluntary basisare free tonegotiatewith respect to nonmandatory sub-jects, provided they are withdrawn prior to, and in nosense contribute to impasse. SeeNLRB v. Borg-WarnerCorp.,356 U.S 342, 349 (1958).In other words the injection of issues, extraneous toterms and conditions of employment, tends to complicatenegotiations and cannot be reconciled with statutorypolicy favoring the peaceful, expeditious resolution ofcontract disputes.Here, there can be no dispute that the Employer'sEEO proposal focused directly upon terms and condi-tions of employment. Although the Act customarily de-fines such demands as mandatory subjects of bargaining,on behalf of the complaint, it is argued that the EEOproposals were merely permissive, because forbidden bytheEEO ageement's fixed term. Thus, the durationclause, article 22 of that 1983 agreement, states as fol-lows:Unless an earlier date is provided elsewhere in thisagreement, Sections 7-12 of the Agreement shallcease to have any force or effect upon expiration of5years from the date of the agreement. Prior tothat time, the terms of Sections 7, 8, 10, 11 and 12can be changed by agreement of the Company andthe Union.6Respondent contends that, notwithstanding the dura-tion clause, it lawfullymaintaineditsEEO proposals toimpasse. In support, Respondent observes that the agree-ment itself does not give either party "an absolute vetoover proposedamendments."This comment undercutsRespondent'sentiredefense.The issue is whether thestatute, in promoting collective bargaining, precludes aparty from beclouding renewal negotiations with matterspreviously resolved and already binding Quite clearly,the EEO settlement is not subject to an interpretationthat would permit either signatory, unilaterally to amend,alter,or abrogate articles 7, 8, 10, 11, and 12 of thatagreementduring its 5-year term. That limitation was notrelaxed by the obligation to incorporate most of theseterms in the "Labor Agreement."Article 20 is irreconcilable with Respondent'sclaimthat- "Any changes were subject to collective bargain-ing, in which each side could exert its economic influ-ence over the other " To hold otherwise would produce5 C Morris,Developing Labor Law,770 2d ed 1983)Idaho Statesman,281 NLRB 272 (1986)6All substantive provisions of the settlement, except art 9, which per-tained to advancement to supervisory positions, and art 10, concerninghiring,were to be incorporated in the ensuing labor agreement Consist-ent therewith, art 7 (maintenance employment), art 8 (maintenance train-ing),artII (job protection), and art 12 (overtime) appear in the1982/1985 collective-bargaining agreement 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDan anomaly,whereby the Employer might unilaterallyannul the EEO agreement Thus, under the law, theright to raise the issue embodies the right to abrogateunder the well-settled principle that after impasse an em-ployer is free to impose changes in employment termsunilaterally.NLRB v. Katz,369 U.S. 736 (1962). Theends of collective bargaining would hardly be served byprinciples encouraging a party to seek impasse in orderto extricate itself from a disadvantageous contract. Con-siderations of stability preclude the acknowledgement ofany right in the Respondent to "veto" terms of an other-wise binding contract,simply by maintaining an unyield-ing stance during the renewal negotiations.The logic of and harmony between this view and stat-utory policy is enforced by the precedent. For, "A partyisnot required to rebargain that which has already beensecured to him by binding past agreement;He may do soif he wishes." SeeHarvstone Mfg. Corp.,272 NLRB 939,942 (1984). Consistent therewith, well-settled authorityestablishes that,under Section 8(d) of the Act, unless theparties have expressly agreed to midterm modification ofa fixed-term contract,economic pressures may not be in-voked in furtherance of demands for contract modifica-tion. SeeHerman Bros., Inc.,273 NLRB 124, 127 (1984);NLRB v. Lion Oil Co.,352 U.S. 282 (1956). Neither arti-cle 20, nor any other term of the EEO settlement author-izes either the Union or the Employer to pressure theother into rescission or modification of that agreement.'As stated by the Supreme Court inAlliedChemical &AlkaliWorkers v. PittsburghGlass, 404 U.S. 157, 185-186(1971) "Section 8(d) defines the obligation to bargain tobe . . . the duty to maintain. . .mandatory terms with-out unilateral modification for the duration of the collec-tive-bargaining agreement."From this injunction,itfol-lows that an employer'sattempt to either unilaterallymodify or insist to impasse on modification of an extantcontractual obligation is a permissive subject of bargain-ing.The desirable Federal policy encouraging stability,while mitigating industrial strife, would be seriously im-paired if one party to a binding agreement could forcerenegotiation on the part of the other through threat ofeconomic pressure.These statutory interests would beeven more severely prejudiced if the agreement could beabrogated unilaterally merely by pressing the matter toimpasse In this case,the EEO settlement established afirm commitment on the part of the Employer to main-tain certain employment procedures.It also set forth theduration of that obligation.Though embodying mandato-ry subjects of bargaining,once executed,the EEO agree-ment became subject to the strictures of Section 8(d) ofthe Act.Allied Chemical & Alkali Workers v. PittsburghGlass,supra.Accordingly,absentmutual assent, thoseterms could not be unraveled during the contract renew-al negotiations in 1985.As an impasse was reached on 22July 1985, and as the final offer by the Employer submit-ted at that time included proposals requiring a modifica-tionof the EEOsettlement agreement,it is concludedthat Respondent was guilty of an unlawful refusal to bar-'For the above reason, Respondent's reliance on cases involving prop-erly authorized reopener negotiations is misplacedgain by carrying the negotiations to deadlock through itscontinuing insistence on such terms.Having so found,it is irrelevant that non-EEO mattersalsomay have contributed to impasse.InLatrobe SteelCo. v. NLRB,630 F.2d 171, 180 (3d Cir.1980), the courtstated:[A] party may not avoid bargaining on the manda-tory subjects by insistence on nonmandatory pro-posals. . . . Thisispreciselywhat occurs when aparty's insistence on nonmandatory proposals causesnegotiations between the parties to reach an im-passe. . . .[I]t iswell-settled that the insistenceupon the nonmandatory proposal need not be thesole cause of the parties' failure to reach agreementin order fora Borg-Warnerviolation to be found.The Respondent would diminish the obstructive influ-ence of its EEO proposals,contending that the break-down was due to economic issues. It is true that at theinception of the strike little had been resolved,and sig-nificant mandatory subjects were left open These includ-edwages, pensions,safety, and welfare.Beyond that,there is little evidence to support the Respondent'spremise.8The General Counsel points to specific testimony dem-onstrating that proposed EEO changes were among thefactors precluding agreement.In this respect,CharlesCampbell,the Union's regional president,avers that heentered negotiations on 17 June because of the Compa-ny's EEO proposals.He testified that at the negotiatingsession of 17 July he informed John Hockman,the Com-pany's chief negotiator,that if the EEO issues were re-moved the parties would be close to a settlement. Camp-bell further testified that at the 19 July bargaining ses-sion,after the Company gave its final offer, the meetingclosedwith Campbell telling Hockman. "John, you'reforcing me out on strike over the EEO settlement andthere's nothing that I can do aboutthe EEOCsettlementI'm bound by law."Although Respondent's testimony was less definitive,there is no clear cut denial that EEO was debated. Thus,Respondent'snegotiating team consisted of SharonMiller,Respondent'sWoodlands manager; Ronald G.Roberts, general manager of the Wood Products divi-sion;and Hockman,the spokesman.Hockman testifiedthatwhile the Union during the 1984 reopener discus-sionsmentioned that the EEO proposals were a hurdlehe had no clear recollection that the Union objected tothis package during the 1985 contract renewal negotia-tions9 Sharon Miller and Ronald Roberts confirmed that8 Respondent's contention that the impasse was caused by union insist-ence that any settlement conform to a so-called "industry pattern" is con-jecturalThereisno evidence that the Union successfully achieved out-side settlements establishing any degreeof uniformity,or that it wentdown to the wire on the basis of considerations irrelevantto the basicwork unit Thereisnot a scintilla to suggest that the Union ever statedthat agreement was conditionedon the Employer's adherence to a settle-ment achievedwith one ofitscompetitors See, e g,Typo service Corp,203 NLRB 1180 (1973)If the EEOagreement was mentioned in 1984,it is difficult to imag-ine that it was not raised in 1985 in opposition to substantially identicalproposalsby the Company CHESAPEAKE PLYWOODon 17 June when Campbell entered the negotiations heargued that the seniority system and departmental linesof progression proposed by the Company wereillegal. i oMiller,likeHockman,appears to have had a limitedrecollection, but admitted that the EEO settlement wasmentioned during the contract renewal negotiations, al-though he could not remember the number of sessions inwhich it was brought up or who mentioned it. Robertscould not recall whether the EEO settlement was raised,but admitted that the Union opposed the Company's pro-posals in the area of overtime scheduling, seniority, bid-ding eligibility, job progression, and the multicraft classi-fication in the maintenance department.On balance, the testimony centers on a question ofdegree, with the truth lying somewhere between highlypartisanaccounts.Even if Campbell overstated theweight actually given the EEO dispute, there is everyreason to believe that it was a significantissue.Thus, theEmployer's proposals conflicting with the EEO settle-ment are traceable to the 1984 renewal negotiations, andremained substantially in tact from the outset of the 1985negotiations,through 13 negotiation sessions, until 23July,when the Union struck. During this entire time-frame, concessions on the part of the Union in the areawere nominal.In this light it is fair to assume that relieffrom the EEO provisions was a major issue to the Re-spondent,and persuasive evidence does not exist, war-ranting a conclusion that the Union viewed them other-wise.In sum, the evidence fails to establish that impassewould have occurred, even if Respondent had notinsist-ed on the nonmandatory proposals. CF.Latrobe Steel v.NLRB,630 F.2d 171 (3d Cir. 1981). Accordingly, Re-spondent violated Section 8(a)(5) and (1) of the Act by atleast partially causing a deadlock in negotiations on thebasis of nonmandatory demands effectively modifyingthe EEO settlement.f.The nature of the strikeThe General Counsel contends that the above, andother unfair labor practices caused and/or prolonged thestrike,hence warranting reinstatement preferences forthe strikers. In support, Campbell, with corroborationfrom Flora Copeland,an International representativewho serviced the plant during the 1985 negotiations, tes-tified that prior to the final prestrikeunionmeeting,which was held on 22 July, he drafted a motion to bepresented to the membership. The document allegedlyreflected a recommendation from the negotiating com-mitteethat the membership turn down the Employer'sproposals and authorize a strike because of the EEO set-tlement proposals. Campbell and Copeland also testifiedthat'at this, and an earlier,unionmeeting employeesvoiced specific concerns about possible changes to theEEO settlement.10 Respondent makes much of the fact that Campbell,during this ses-sion,mentioned a suit against Georgia Pacific,Respondent's competitor,which focused on lines of progression, and his comment when confrontedwith the Company's evidence contradicting his view,that he "doesn't lieabout everything " Contrary to the Respondent, I am unwilling to drawany conclusion from this example of what appears to be little more thanargumentative discourse at the bargaining table213Respondent attacks this testimony on grounds of plau-sibility. It points to the fact that the EEO issue was notaddressed on the picket signs during the early stages ofthe strike. i iRespondent also addresses the suspicionconcerning the Union's failure to preserve Campbell'shandwritten motion. I share these concerns. If one is tobelieve Campbell, he informed company negotiators asearly as 18 June that their proposals were illegal and thatat the 17 July session he accused Hockman of violatingthe NLRA by negotiating on the EEO settlement to im-passe.Campbell assertedly took the occasion to threatento file unfair labor practice charges if the Company con-tinued to insist on its maintenance training proposal. Infact, the Union did file unfair labor practice charges on 9August 1985, a few weeks after the strike began. Againstthis background, it is difficult to believe that these skilledunion negotiators would have made no special effort topreserve the motion that, according to Campbell and Co-peland, listed EEO as thesole issueon which employeeschose to strike. The spectre of litigation beclouded thenegotiations since June, and neglect of such significantevidence does not enhance the believability of their ac-counts.Also mysterious is the fact that no effort wasmade to preserve the picket sign allegedly made byCampbell on 18 July at a meeting of the negotiatingcommittee.Thatsign wasto beused as a sample listingviolations of the EEO agreement as the sole grievance.There-is no evidence that such a sign or a replica waspresent when picketing began on 23 July. In sum, my un-favorable impression of Campbell's demeanor was con-firmed by his improbable testimony that the EEO pro-posals were the only strike issue. This is particularly sowhen one considers the Employer's position on econom-icmatters, including its cost-cutting objectives.At the sametime, asfound above, EEO matters wereamong the issues contributing to the deadlock. Respond-ent's evidence tending to mitigate this fact is less thancompelling. "[A] strike will be deemed an unfair laborpractice strike if it was caused,at least in part, by anunfair labor practice."StruthersWellsCorp. v.NLRB,721 F 2d 465, 471 (3d Cir. 1983). Here, despite 7 years ofEEO litigation,Respondent's proposals as a wholewould leave females and minorities with few guaranteesagainst future discrimination.With this in mind, in awork force that was 60 percent Black and 20 percentfemale, the conclusion is inescapable that the EEO issueswere among the material causes for strike action. I inferthat they were. Accordingly, I find that those who par-ticipated in the walkout at the inception were unfairitRespondent offered articles which appeared in several area newspa-pers, attributing statements to Flora Copeland concerning the causes ofthe strike The articles are rank hearsay and are not entitled to probativeweight See R Exhs 21(a) and (b) Nor am I persuaded that testimonyby Ronald Smullin, a maintenance department employee and member ofthe negotiating committee, necessarily diminishes the importance of theEEO issue Smullin was obviously confused, and had difficulty recallingthe events in question He did relate that, while the Union did not objectto the maintenance training proposal, it did object to proposed restric-tions on entry into the maintenance departmentThus,his testimony wasnot entirely inconsistent with that of Campbell, for it confirms that theUnion opposed at least one important aspect of the Employer's proposal 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlabor practice strikers.NLRB v.FountainManor,785F.2d 195 (7th Cir.1986).g:The bargaining sessionof 18September1985On 18 September 1985, the parties met for the firsttime since the strike began.Afterthe contract issue wasreopened,the Union broke off negotiations that morning,but the Employer,pursuant to the Union'srequest,agreed to meet again that afternoon During the after-noon session,detailedproposalswere exchanged.Through that tendered in its behalf, the Company: (1)abandoned its intention to change article 8, section 10 ofthe EEO settlement agreement until expiration thereof,and (2)withdrew demands for changes in the mainte-nance,entry and training programs.In addition,the Re-spondent reminded of retraction of prior concessions inthe form of a wage reopener,a $500-signup bonus, unionshop and checkoff.The Union indicated that it wouldget back'to the Company and the meeting closed with-out discussion of the revised offer.Both sides attempted to make capital of what tran-spired at this session.An additional 8(a)(5) and(1) allega-tion is based on the tightening of position manifested byRespondent'sdropping of its 19 July offers of a $500bonus for signing,a wage reopener,union security andcheckoff.The General Counsel contends that this wasnot simply indicia of bad faith,but itself constituted anindependent unfair labor practice.At the same time, theRespondent argues that the withdrawal of its EEO relat-ed proposals purged the strike of any unlawful influ-ences, and hence from that day forward,the strike waswaged purely in furtherance of economicobjectives.Firstly, as respects the alleged refusal to bargain, theGeneral Counsel strains to argue that the Employer'seconomic concessions were on the table as of 18 Septem-ber. The evidence does not substantiate that this was so.With the exception of union security and checkoff whichwere historically a matter of contract,the other conces-sions were first offered by the Respondent in the Compa-ny's proposal of 18 July.The package was delivered tothe Union at the negotiating sessionof 19 July.See Gen-eralCounsel'sExhibit 10(f). By letter dated22 July,which was hand-delivered to Local President RichardTruitt with a copy to International Representative FloraCopeland,the Union was advised as follows:Please be advised that the company's offer of a cashbonus and a wage reopener must be withdrawnshould it not be accepted by the Union on or before12:01 a.m,July 23,1985. I continue to hope thatour offer will be accepted [R. Exh. 6.]Roberts credibly testified that these concessions werewithdrawn after the strike began because they were of-fered as a payoff to avoid a stnke.Thereafter,by letter dated30 July,to Richard Truittwith a copy to International Representative Flora Cope-land 'aswell as International Union Headquarters inMemphis, Tennessee,the Union was advised as follows.The strike by Local 5-346 against ChesapeakePlywood, Inc. has now lasted a full week. So far,the Company has operated the plant on a reducedschedulewith supervisory personnel.We do notintend to continue to do so indefinitely.You and all other production employees are in-vited to return to work. We hope you will do soThe terms of employment of employees who chooseto return to work will be those set forth in theCompany's final offer dated July 19, 1985,exceptforthe cash bonus, the second year wage reopener, andArticles XXII [Union Security] and XXIII [Checkoff] of the expired Labor Agreement. For the timebeing we are operating from 8:00 A.M. to 6:00 P.M.Monday through Friday.Any employee whowishes to return to work should call the plant at957-1501 for further details.If insufficient employees choose to return towork, the Company will begin hiring replacementson or about August 5, 1985. I hope this will not benecessary.Contrary to the General Counsel, the reopener, bonus,union-security and checkoff items were withdrawn longbefore 18 September. The above documents, delivered toresponsible union negotiators,clearly and unmistakablyrescinded concessions in these areas. Furthermore, thisstep was initiated before the Union filed its initial unfairlabor practice charge on 9 August and was in no waylinked to the 18 September withdrawal of provisions af-fecting the EEO settlement. Moreover, I am mindful ofno authority deeming mere withdrawal of contract pro-posals a per se unfair labor practice. Instead, illegality re-quires a showing that this conduct was accompanied bysubjective bad faith in the form of a desire to subvert thebargaining process in order to avoid reaching agreementor to undermine the Union. i 2 Absent evidence of badfaith, the Act does not artificially freeze the Employer'sbargaining stance, irrespective of shifts in the relativebargaining strength of the parties, the purposes behindearlier concessions, or the duration of the strike and itseffectiveness. 1312 The GeneralCounsel appears to argue that the Board'sdecision inHarowe Servo Controls,250 NLRB 958, 961 (1980), establishes the princi-ple that the employer violates Sec 8(a)(5) where, in the context of anunfair labor practice strike,itoffers more regressive proposals withouteconomic justificationThe General Counsel overreadsHaroweIn thatcase,the Board regarded the tightening of the employer's bargaining pos-ture as evidence of bad faith, not as an independent unfair labor practiceNor doesPacific Grinding Wheel Co,220 NLRB 1389 (1975), confirm theGeneral Counsel'sview that an unfair labor practice strike imposes a pre-sumptive limitation on the employer'sright to reduce its proposalsThere, as in all other cases bearing upon the issue,the employer's regres-sive bargaining stance was not an independent unfair labor practice butmerely evidence of its "intentionto avoid reaching agreement and tohumiliate the employee's bargaining representative"Hence, the GeneralCounsel's attempt to distinguishBarry-Wehmiller Co,271NLRB 471(1984), on grounds that an economic,rather than an unfair labor practicestrike was involved is unpersuasive13 The General Counsel's reliance onYearbookHouse,223NLRB1456, 1465 (1976), also is misplaced That decision does not acknowledgethat the Board has embraced the notion that employer action,which cre-ates new issues during bargaining,constitutes a per se violation of Sec8(a)(5) In that case, the Board simply affirmed an administrative lawjudge's conclusion that the employer's 13 new proposals"were predict-ably unacceptable to the Union" and hence warranted theinferencethatContinued CHESAPEAKEPLYWOODWhile the judge appears to have viewed the Re-spondent's reasons as insufficient justification forwithdrawing or revising its proposals . . ."It isimmaterialwhether the Union, the General Counselor [the administrative law judge] find these reasonstotally persuasive."What is important is whethertheyare "soillogical" as to warrant the conclusionthat the Respondent by offering them demonstratedan intentto frustrate the bargaining process andthereby preclude the reaching of any agreement.In any event, in this case, the Employer has affordedlegitimate economic justification for its bargaining stance.The bonus and wage reopener were conditional offers.They represented a departure from the Employer's oth-erwise rigid position on wages, which it consistentlymaintained during the 1985 bargaining, as well as theabortive 1984 attempt at reopening. It was conceived,communicated, and utilizedas a meansof averting thestrike.When that approach failed, those terms werewithdrawn. The union-security/checkoff provisions werealso withdrawn when it became apparent that the hiringof permanent replacements would be necessary and outof a rational desire to relieve those employees from theseprovisions. In my opinion, the Employer's action withrespect to these four items was routinely built upon itsinterest in securing a favorable contract in a plant whichwas experiencing serious losses Its strategy did not tran-scend the risks contemplated by the bargaining processand did not suggest a bad-faith attempt to impede negoti-ations. SeeAmerican Thread Co,274 NLRB 1112, 1113(1985).Accordingly, as there is neither evidence that the Em-ployer did not intend to reach agreement, nor indicationthat the revisionin itsbargaining stance after 23 Julywas part and parcel of a broader scheme to discredit oreliminatethe Union, the 8(a)(5) allegation in this respectshall be dismissed.By way of defense, Respondent points to the 18 Sep-tember bargaining session as converting the strike fromunfair labor practice to economic. In this respect, it isundisputed that during thatsessionthe Employer with-drew its proposal modifying the EEO settlement agree-ment'smaintenance department provisions, as well asthat allowing employees themselves to select overtimereplacements. In this connection, the General Counsel al-leges that Respondent's 18 September withdrawals didnot include all demands seeking to reduce its obligationsunder the EEO settlement. Respondent argues that itwithdrew "the allegedly offensive proposals."Here, the General Counsel correctly observes that theEmployer's 18 September action left in tact its demandsfor: (1) eliminating plant seniority, (2) establishing specif-ic lines of progression, (3) allowing an 8-year employ-ment preference, (4) imposing a 2-year employment re-quirement on bidding into a new line of progression, (5)the employer did not approach the bargaining table with an open mindand purpose to reach agreement 223 NLRB at 1465 Here, the GeneralCounsel's proof does not allege, and indeed it is not contended, that theRespondent's withdrawal of concessions was ulterior to objectives inimi-cal to good-faith bargaining Indeed, seeBarry-Wehmiller Co,above at473 where the Board described the critical issue as follows215shortening the time period for qualifying in higher ratedjob, and (6) eliminating a disqualified employee's right toreturn to his/her former job. 14 Only item 6 of theselistedmodifications conflicted directlywith specificterms in the settlement agreement. Thus, according to ar-ticle 11 thereof, it was stated as follows: "Employeeswho are disqualified on their own initiative or by theCompany will be reinstated to their former positions."Beyond article 11, the elements of the Respondent'sEEO proposal, which survived the 18 September re-trenchment, did not conflict en haec verba with theEEO settlement. However, the contemplated cutback inassurances against discrimination remained a very signifi-cant consideration. Thus, the promotion procedures es-tablished in the EEO settlement were at least partiallytriggered by seniority,with plantwide, being the solerecognized formulation in place prior to 1985. Neitheroccupational, nor departmental priorities existed. Fur-thermore,minimumemployment history was not requi-site to an employee's participation in the bidding proce-dure.And senior employees, such as those having 8years' service, i 5 enjoyed no absolute preference. Inshort, the 18 September revisions did not alter employerdemands, which effectively undermined the EEO settle-ment by supplanting existing seniority criteria with anentirely distinct system of preferences for advancement,transfer, and the filling of vacancies generally.On these facts, Respondent's claim lacks merit. Thelaw does not permit a party to frustrate the intent of anagreement by indirect action that has the same substan-tive effect as a direct breach. Indeed, the desirable policyencouraging voluntary adjustments would suffer dramati-cally if a party were required to reject every compro-miseuntil each and every tactic which mightunderminethe purpose of settlement had been anticipated and re-stricted by express, unmistakable termsThere can belittlequestion that the EEO settlement was founded onan accommodation designed to encourage Blacks andfemale workers to compete under the established biddingprocedure and to facilitate equal opportunity within thatframework. To accomplish that objective, it was neces-sary to correct the alleged "concentration of Whitemales in certain job categories and Blacks and females inother job categories, creating substantial race-and sex-based pay differentials in the workforce." 659 F.2d at1262The restraints on competitive bidding envisionedby a system of job and departmental seniority,as well asa minimum lengthof service requirement inherently tendto dampen mobility, and in doing so, would tend to per-petuate the race and gender profiles of various jobs anddepartments, including those dominated by caucasianmales.The consequences of these proposals would frus-trate the EEOsettlement no lessthan had each conditionbeen specifically outlawed thereinAccordingly, it is14 There is no evidence that any of these provisions were agreed bythe Union or endorsed by the latter as a fitting subject for the negotia-tions15 The 8-year seniority preference in the Employer's proposal wouldnot appear to be a substantive departure from the system of plantwideseniorityRather, it would seem to recognize an exemption of the moresenior workers from the limitations of departmental and job seniority 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDconcluded that the Respondent's continued insistence on2 years of seniority for eligibility to enter the bid proc-ess, aswell as preferences based on job and departmentalseniority and lines of progression, constituted a severe re-striction on the system of plant seniority contemplatedby the EEO settlement. Moreover, the substitution of acomplicated process of requalification, rather than guar-anteed restoration to former positions, as a consequenceof an unsuccessful job change entailed a clear departurefrom specific guarantees in the EEO settlement. Where aparty has injected nonmandatory subjects, and persistedon them to the point of impasse, the illegal consequencesof that action will be redressed only on an unambiguous,clearlycommunicated,totalwithdrawal of those de-mands. A misunderstanding, albeit in good faith, as tothe scope of the proposals which must be excised affordsno defense. The bargaining table must be cleansed of theobstructive issues. Thus, the strike did not lose its char-acter as an unfair labor practice strike on and after 18September.As indicated, the strike terminated on 29 December1985, when an unconditional offer to return to work wasmade on behalf of all strikers. General Counsel's Exhibit4.Earlier, Respondent, on 4 November 1985, had estab-lished a perferential rehire list. Respondent, at the strike'send, being of the view that those requesting reinstate-ment were economic strikers, placed them on that list.By Respondent's letter dated 2 January 1986, thoseplaced on the list were so informed and were also toldthat there presently were no available jobs but that theywould be recalled as vacancies arise General Counsel'sExhibit 7.16Having found that the strike, at all times material, wasan unfairlabor practice strike, it follows that the Re-spondent violated Section 8(a)(3) and (1) of the Act byfailing to effect, within 5 working days of the above-de-scribed offers to return to work, immediate reinstatementof all strikers who previously had not been recalled andwho did not engage in misconduct found to be of a dis-qualifying nature.17h.Unilateral implementation of proposalsThe final allegation contesting the Employer's bargain-ing tactics derives from the General Counsel'sassertionthat Respondent, after the strike began, implemented itsfinal offer, despite the absence of avalidimpasse. In thisconnection, Ronald Roberts stated that he believed thatRespondent placed in effect the following terms of itsfinal offer: (1) revised starting rate for new employees,(2) extended probationary period, (3) departmental se-niority,includinglines of progression, (4) limitations onbidding to those with 2 years' seniority with a preferenceto those having 8 years of seniority Though a mightshaky, this was the sole evidence offered by the GeneralCounsel in support of this allegation. In any event,having found that the impassewas at leastpartially at-tributable to Respondent's insistenceon a nonmandatorysubjectof collective bargaining, normally, itwouldfollow thatunilateralactionwould constitute a furtherunlawful refusal to bargain and violate Section 8(a)(5)and (1) of the Act. See,e.g.,Massillon Community Hospi-tal,282 NLRB 675 (1987).In this area,however, theBoard distinguishes between strikersand replacementsand hasheld that "even in the absence ofimpasse, anemployer may lawfully change the terms and conditionsof employment for strike replacements after a collective-bargainingagreementterminates."MarbroCo.,284NLRB 1303 (1987). Here, the paucity of evidence ad-duced by the General Counsel is vague and off-handedand neglectsto establish that any changes impacted onemployment conditions of restored strikers. Hence, onauthority ofMarbro,the 8(a)(5) and(1) allegation in thisrespect shall bedismissed.2.Discrimination and restraint againststrikersa.The refusal toreinstateThe complaintallegesthatRespondent violated Sec-tion 8(a)(3) and (1) by failing to reinstate the unfair laborpractice strikers immediately on their unconditional ap-plication to return to work.b.The letters of 22 Mayand 16 June 1986By letters dated22 May1986, Respondent informed allunreinstated strikers,stillon the preferential hiring rehirelist, as follows.Severalmonths ago, you were informed thatyour name had been placed on a Preferential RehireList.The Company has been attempting to contactemployees as vacancies occur in jobs they previous-ly held.In many instances, the Company has been unableto contact employees or get them to respond towritten correspondence. In other instances employ-16 In its answer,and again at the hearing,on 4 March 1987, Respond-ent argued that the allegations based on the failure to reinstate the unfairlabor practice strikers, as well as the 22 May letter and the 5 June termi-nations,are time-barred by Sec 10(b) of the Act There is no merit inthis contention "It is well settled that the timely filing of a charge tollsthe time limitations of Section 10(b) as to matters subsequently alleged inan amended charge which are similar to, and arise out of the same courseof conduct, as those alleged in the timely filed charges "Pankratz ForestIndustries,269 NLRB 33, 36-37 (1984) Here, the original charge filed on9 August 1985 related exclusively to refusal-to-bargain allegations It wasnot until 20 January 1987 that this charge was amended to allege that thefailure to reinstate the stnkers, commencing 1 November 1985, violatedSec 8(a)(3) and (1) of the Act The only charge,in its originalform, al-leging a violation of Sec 8(a)(3) and (1) was that filed in the interim on21 January 1986 That charge, as later amended, on its face pertainedonly to named strikers, each of whom was allegedly discharged for strikemisconductNonetheless, it remains clear that the events in controversyhere, though not specifically the subject of a timelyindependentunfairlabor practice charge, occurred when pending timely filed charges ac-cused the Employer of refusing to bargain in good faith and discrimina-torily discharging certain strikers The more recent allegations as well asthose covered by timely filed, pending charges emerged from the samebasic labor dispute, and "concern the Company's response to theUnion's" effort to secure a new contractRock Hill Telephone Co. vNLRB,605 F 2d 139, 142 (4th Cir 1979) As such, it is concluded thematters were fully litigated, without suggestion of prejudice, and withoutoffense to Sec 10(b) of the Act" The partiesstipulated that some or all the individuals listed in ap-pendix A of the complaint would be entitled to participate in the remedyshould a violation be found in this respect It was understood by the par-ties that specific identification of those individuals would be left to reso-lution during compliance stages of the proceeding CHESAPEAKE PLYWOODees have found other work and declined our offerof reinstatement. These circumstances have resultedin delaying the return to work of people who wishto come back and has led to unnecessary temporaryunderstaffingFor these reasons, we have decidedto request you to complete the bottom of this letterand return it to Chesapeake Plywood by June 4,1986. If no response is received by the Company byJune 5, 1986, your name will be removed from thePreferential Rehire ListIwish to remain on the PreferentialRehire list.My current address and phone numberare:I do not wish to return to work at Chesa-peake Plywood because I have found another job.[G.C. Exh. 14(a).]The General Counsel alleges that the above letterthreatening removals from the preferential hiring list in-dependently violated Section 8(a)(1) as a restraint on theright to strike I agree that, in the circumstances, remov-al from the preferential hiring list was tantamount to dis-charge. Hence, the consequence of failure to respond totheMay letter was forfeiture of the rights held by thestokers underLaidlaw Corp.,171NLRB 1366 (1968). Assuch, the letter violated Section 8(a)(1) of the Act.As matters turned out, eight employees (Eric Allbrit-ton,Robert Davis, Joseph Greene, John H. Lutz, JohnPalen,Edward Sanchez, Myron Schmidt, and AliceTarr) did not respond. Consistent with the above warn-ing on or about 16 June 1986, Respondent, by mail, indi-vidually terminated all eight, as follows:By letter dated May 22, 1986 you were requestedto advise the company of your wishes to remain onthe preferential re-hire list. The letter stated that "ifno response is received by the company by June 5,1986, your name will be removed from the prefer-ential re-hire list."Our records indicate that we received no re-sponse from you and accordingly your name hasbeen removed from the preference re-hire list. [G.CExh. 4(b).]In addition, former strikers Russell Brittingham andRickyGailliardwere removed from the preferentialhiring list because both signified that they had foundother employment and did not wish to return.The General Counsel contends that elimination ofpreferential rehire rights to the eight named employees,as well as to Brittingham and Gailliard, violated Section8(a)(3) and (1) of the Act.18It is well settled that replaced economic strikers retaintheir rights to recall until they obtain substantially equiv-alent employment.Lone Star Industries,279 NLRB 550(1986). Conflict between that right and management's in-18Remedially, this allegation is probably cumulative in the case of allbut Brittingham and Gailliard because the former would seemingly qual-ify as unfair labor practice strikers entitled to reinstatement and backpaywell prior to Respondent's action of 22 May217terest in ascertaining the striker's present and futureavailabilitywas the precise issue addressed inCharlestonNursing Center,257 NLRB 554 (1981). There, the Boardconcluded that an employer could not terminate an eco-nomic striker's reinstatement rights solely because thestriker failed to respond to the employer's request for up-dated information. In so holding, the Board stated (at556):19Any termination of reinstatement rights based ona failure to respond to such a periodic requestwould be premature inasmuch as no job vacancyexisted at the time of the request. Further, theburden on the employer would be slight: it needonly maintain a nonresponding employee's name onthe preferential hiring list until he is offered rein-statement and either refuses or fails to respond tothe job offer The burden on the employee, howev-er, is severe: termination of all reinstatement rights.Even if the employer did not actually followthrough by terminating the employee's reinstate-ment rights, the employee might be deterred frominquiring about future openings. Therefore, we con-clude that, although an employer may legally re-quest replaced economic strikers to furnish currentinformation about their interest in reinstatement, anemployer may not require replaced economic strik-ers ato respond to such a request or risk losing theirreinstatement rights.Based on the foregoing, the termination of eight em-ployees on 16 June solely because they failed to respondviolated Section 8(a)(3) irrespective of their status as eco-nomic or unfair labor practice strikers. SeeGiddings &Lewis,supra, 567. On the other hand, the like allegationsin the case of Brittingham and Gailliard shall be dis-missed.As to them, there is no casual connection be-tween the 22 May letter and their securing alternativeemployment. The latter, not the former prompted themto waive rights to recall as economic strikers.Coca-Colaof Memphis,269 NLRB 1101 (1984). Their intent to doso was clearly manifested The information made avail-able to the Respondent was sufficient to establish thatthey preferred, on a voluntary basis, the "comparableemployment" they had secured. Cf.Lone Star Industries,supra at 563.2019 Although it is conceivable that a different result might follow wherethe employer demonstrates a specific business necessity, that burden isnot met merely on a showing of "administrative convenience " See, e g,Giddings & Lewis, Inc,264 NLRB 561, 567 (1982),Penn Corp,239NLRB 45, 49 (1978), enf denied by an equally divided court in 630 F 2d561 (8th Cir 1979) Enforcement ofGiddings & Lewis,was also denied710 F 2d 1290 (7th Cir 1983) However, the court agreed in principlethat a notice requirement designed to extinguish preferential hiring rightsof strikers is inherently destructive of employee rights The court also ac-knowledged that "administrative convenience" does not rise to the levelof legitimate and substantial business justification 710 F 2d at 1285-1286The court stated "[W]hile professed difficulties in locating employeeswith preferred hiring rights alone cannot justify a notice requirementsuch as the one before us, when those difficulties impede the growth andprogress of a company, then a notice procedure may be proper " 710F 2d at 1287 No such showing is made here20 No different result is required by cases holding that the employee'spreference will not beinferredsimply from the fact that the striker, labor-Continued 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDc.The misconduct discharges(1) Preliminary statementOn or about.15 January 1986 Respondent terminatedsix employees solely on grounds that they participated instrikemisconduct. All were covered by a prior offer toreturn to work. The complaint alleges that Respondentviolated Section 8(a)(3) and (1) in each case.Under established Board precedent, the discharge of astriker is presumptively unlawful. However, rebuttal issubstantiated on the Employer's showing of an honestlyheld belief that the striker engaged in the misconduct forwhich he or she was discharged. SeeRubin Bros. Foot-wear v. NLRB,203 F.2d 486 (5th Cir 1953). Not all mis-conduct will suffice. The employer's burden is further re-finedby the requirement that the "misconduct . .under the circumstances existing . . . reasonably tend tocoerce or intimidate employees in the exercise of rightsprotected under the Act."Clear PineMouldings,268NLRB 1044, 1046 (1984);Keco Industries v.NLRB,819F.2d 300 (D.C. Cir. 1987).21 Having proven these ele-ments, the burden shifts to the General Counsel to estab-lish that the employee did not in fact engage in the dis-qualifying conduct.NLRB v. Burn up & Sims,379 U.S. 21(1964).By the way of overview, it is noted that each of thedischargees received identical letters from the Respond-ent,which in material part stated as follows:You have been identified as having engaged in seri-ous misconduct while on strike. Accordingly, yourrequest for reinstatement is denied, and your em-ployment is terminated effective this date.22The decision to discharge the strikers was made by RonRoberts, general manager of Respondent's Wood Prod-ucts division. The misconduct assigned consisted of al-leged threats by the strikers to harm persons and proper-ty, vandalism, and fighting.In this regard, the General Counsel makes a sweepingchallenge to the right of Respondent to effect any mis-conduct discharges in consequence of this strike. First, itisargued that even in the event of serious misconductthe discharge would be unlawful if the alleged miscon-duct was a "spontaneous eruption of anger not intendedmg under economic pressures of an existing strike, had obtained anotherjob See,e g, K & K Transportation Corp,262 NLRB 1481 (1982), andcases cited at 1493 Dismissal here, however, would not alone affect Brit-tingham and Gailliard's participation in any remedy that might have ma-tured earlier in consequence of their status as unfair labor practice strik-ers21 Contrary to the General Counsel, the fact that a strike may havebeen provoked by unfair labor practices imposes no obligation on an em-ployer to act with greater leniency than in the case of economic strikersCfNLRB v Thayer Co,213 F 2d 748 (1st Cir 1954) In arguing that anymisconduct here was outweighed by the Respondent's unlawful conduct,the General Counsel overlooksClear Pine Mouldings,supra at 1047 In anapparent attempt to persuade that theThayerdoctrine remains viable, theGeneral Counsel citesPRC Recording Co,280 NLRB 615, 650 (1986)The General Counsel must have known that the views of the judge inthat case predatedClear Pine'srepudiation ofThayerMoreover, thejudge's approach there obviously did not receive Board approbation For,the Board upheld the discharge of all 24 unfair labor practice strikers aslawful"See G C Exhs 8(a)-(f)to coerce strikers nor reasonably having that effect." TheGeneral Counsel's position cannot be reconciled withClear Pine Mouldings.The test in that case in no senserelates to the motive of the perpetrator, but turns onwhether the "misconduct ... may reasonably tend tocoerce or intimidate employees in the exercise of rightsprotected under the Act." 268 NLRB at 1046. In anyevent, here in each instance, as shall be seen, Roberts,whether or not having a fair basis for his case against theoffender, at least acted on grounds reflecting a generalpropensity to engage in "serious" misconduct, ratherthan abstract emotionalism.Equally without substance is the General Counsel's as-sertion that the Respondent's failure to act earlier reflectsthat it condoned any misconduct perpetrated by thestrikers.Such an inference assumes that employers areduty bound to inflame an already tense situation by ef-fecting discharges immediately upon receipt of incrimi-nating evidence in the course of a strike. The Act doesnot sanction an intrusion on business judgment in thesecircumstances.NLRB v. Fansteel Metallurgical Corp.,306U.S. 240, 259 (1939).Finally, The General Counsel argues that an employerisdenied the privilege of terminating strikers if it fails todischarge replacements who engage in like misconduct.Firstly, the evidence of misconduct on the part of anyreplacement here was not sufficiently identical to that ofany discharged striker to establish norms of acceptablebehavior. Thus, the evidence falls short of demonstratinga disparate reaction in a statutory sense.Moreover, afundamental difference exists between strikers,whosejobs are threatened by replacements, and the latter, whoare endeavoring access to a strike-bound plant. The re-placements are furthering management's legitimate objec-tive of continuing operations in the face of the strike; thestrikers have other designsManagement's right to oper-ate embraces the right to maintain a check on these de-signs, through disciplinary action where necessary toassure safe transport of those willing to work during anextant or future work stoppage. In sum, the fact that onenonstriker was not discharged despite an overly zealousreaction to daily taunts from the picket line, or that theEmployer rehired a former striker, who while picketing,engaged in coercive conduct, involved discretionary actsconsistentwith the right to maintain operations duringthe strike. These managerial steps were not taken on painof forfeiting the right legitimately to invoke disciplinarymachinery in the future.23(2) The individual terminations(a) Larry SmulhnPrior to his discharge, Smullin had been employed bythe Respondent for about 7 years. Of the six discharges,Smullin alone servedin anofficial capacitywithin theUnion. Thus, he was a shop steward and a member ofthe negotiating committee during the renewalnegotia-23 See,e g ,Fibreboard Corp,283 NLRB 1093 In 1 (1987),LongviewFurnitureCo,100 NLRB 301 (1952),NLRB v FansteelMetallurgicalCorp,supra,NLRB v CommunityMotor BusCo,439 F 2d 965 (4th Cir1971) CHESAPEAKE PLYWOODtions in 1985.The evidence against Smullin was limitedto the early days of the strike.Ron Roberts testified that he elected to dischargeSmullin on the basis of threatening conduct towardsRoberts, himself;towards Plant Superintendent "BobJack"Whealton;and towards Maintenance Superintend-ent Hugh Tims.Tims, with corroboration from Whealton,testified thaton the first day of the strike on 23 July 1985 Smullin,from the picket line, referring to Tims, shouted thatothers should"drag the son-of-a-bitch out of his pick-uptruck"and "I'llstump his godamned[sic] ass."Wheal-ton,who was following Tims in his own vehicle, con-firmed the threat,also indicating that Smullin"lurchedforward as if he was going to grab Tims."24Whealton testified to a second confrontation withSmullin at the picket line which allegedly occurred afew days later on or about 26 July. On that occasion, heand Plant Manager Ed Carter were leaving the plant atmidmorning.Apparently as they crossed the picket line,Smullin allegedly cursed Whealton,calling him an "s.o.band an m.f," shouting"stop your car and I'llwhip yourass." Smullin then got into the pickup truck of anotherstriker,Robert Allen, and with his head out the windowshook his fist at Whealton stating, "I'llget you sooner orlater."25Finally, Roberts testified to a confrontation with Smul-lin on the second day of the strike. At the time, Robertswas in his car, which was parked near the picket line.According to Roberts, a pickup truck driven by Smullincame off the main highway,sped towards Roberts' vehi-cle, veering off only at the last second.After repeatingthisvehicular assault,Smullin pulled up alongside ofRoberts' car so that only a few feet separated the two.After an interlude of name calling, Smullin approachedRoberts, who was still in the car,urging him to get outof the car so he could whip his a-.Smullin then openedthe car door,stating he would pull Roberts out and"beat the shit out of him," and then he would force Rob-erts to sodomize him in front of everybody on the picketline.Based on this information,which was either perpetrat-ed against or reported to Roberts,Smullinwas dis-chargedUnquestionably,the threats and the assault ofRoberts, underClear Pine Mouldings,supra,would con-stitute seriousmisconduct warranting discharge of thestriker.The General Counselarguesthat the credible testimo-ny demonstrates that the above accusations were eitheroverstated or did not occur. With respect to the Tims in-24 In briefingthe matter, the General Counsel cites Tims' testimony asindicating that "Smullin made no movement towards Tims" In fact,Tims merely testified that he did not observe Smullin move towards himFurthermore, unlike the General Counsel, I see no conflict between thetestimony of Tims, who placed Smullin within a "large body of people"and that of Whealton, who related that "Smullin was away from thecrowd about a foot or so " While criticism of counsel is always unfortu-nate, in this instance misleading argumentation not only transcends rea-sonable limits of advocacy, but has requireda preciseverification of allassertions in a 153-page brief-a process that has significantly delayeddisposition of this case25 Carter did not appear as a witness Allen had no specific recollec-tion of-who said what during the incident219cident,Smullin admitted to being on the picket line on23 July but could not recall Tims'crossing the picketline that day.He denied ever saying that he would whipTims' a- or kick his a-, nor did he ever threaten Tims,or encourage others to drag him out of his truck. Hedenied ever blocking vehicles during the strike or threat-ening Tims on any occasion.26Smullin admitted to exchanging curse words withWhealton,but denied ever having made the threateningremarks described by Whealton.Concerning the Roberts incident,Smullin's account in-cludes important concessionsHe admits to confrontingRoberts as the latter sat in his car. He further admits toopening the car door,while accusing Roberts of havingcursed him in retribution for an earlier confrontation. Fi-nally, he admittedly invited Roberts to get out of his carand to repeat what Roberts had said to him on that prioroccasionAccording to Smullm,the incident ended atthat puncture,whereupon he returned to his pickup andwent down to the picket line. Smullin denied that his re-quest that Roberts come out of his car was an invitationto fight.He denied ever driving the truck in a threaten-ing or wreckless fashion.He denied cursing Roberts orthreatening him in any way.On balance, I resolve the critical credibility issues infavor of Respondent.It is my opinion that the GeneralCounsel has failed by persuasive,believable evidence todisprove the threats of bodily harm addressed to Man-agement Representatives Tims,Whealton,and Roberts.Their combined testimony depict Smullin as out of con-trol during the early days of the strike, with a propensityto engage in the conduct attributed to him.My impres-sion of Smullin reenforced my views as to the probabili-ty and underlying truthfulness of this testimony by man-agement officials.Accordingly,the General Counsel hasfailed to meet his burden and the allegation that Re-spondent violated Section 8(a)(3) and(1) of the Act bydischarging this striker shall be dismissed.2726WilliamTarr, a striker, offered testimony tending to exonerateSmullinUnlike Smullm,Tarr claims that he did recall Tims crossing thepicket line on the first morning of the strike He claims that he was withstrikers Pete Hockett,Bobby Davis,Ralph Shreeves,and Smullin Tarrclaims to have been within 10 to 15 feet of Smullin Tarr also claims thathe, Hockett,and Smullin spoke at the same time,saying "well, there goesthe son-of-a-bitch in now " Tarr testified that he did not hear Smullinthreaten Tims in any way,nor do or say anything reflecting an intent toattack Tims Striker Davis,who also claimed to have recalled the inci-dent, related that on the morning in question there were probably 90 to100 people in the area creating a lot of confusion Because of the yellingand shouting, Davis relates that he could not really hear who said whatFrom this the General Counsel argues that Tims and Whealton could notpossibly have heard any remarks made by Smullin I disagree An indi-vidual assailed generally is in a far better position to hear and recall thana neutral bystander, whose interests and attention might well be else-where29 The General Counsel's proclivity to misspeak the testimony is evi-dent in his comment that Julia A Taylor testified that Smullm did notstoke Roberts' car, did not threaten to force Roberts to commit a sexualact or otherwise to threaten Roberts To read the cold transcript allowsone to quickly perceive that Taylor had a limited recollection of the inci-dent,and that her testimony was not that these matters did not occur, butsimply that she did not remember them She stated, "I only remembertwo things that he did say " Counselforthe General Counsel's character-ization of this testimony is incomprehensible in light of my expressed ad-monition,during her testimony,that a witness'avowed lack of recollec-tion concerning an incident does not constitute proof that the incidentdid not occur 220DECISIONSOF THE NATIONALLABOR RELATIONS BOARD(b)William TaylorRoberts testified that Taylor's discharge was groundedon reports of misconduct by two employees who joinedthe strike initially, but returned to work shortly after thestrike began.First, employee Scott Hughes testified that he electedto return to work a week after the strike began. The firsttimehe crossed the picket line Hughes claims to havebeen confronted by Taylor, whose voice rose above theshouting crowd to state that "they were going to get myass next."Within 48 hours after that incident, all four ofthe tires on Hughes' vehicle were slashed.Employee Tom Golt testified to a similar experiencewhen he crossed the picket line. He had stayed out onstrike for about 10 days before deciding to return towork. The first day back he crossed the picket line in avehicle driven by Plant Superintendent Whealton. Golttestified, and an affidavit given to the Company on 13August 1985 confirms, that on 7 August, the first day hereported back to work, Taylor saw him in Whealton'struck and yelled "Tom Golt, you son-of-a-bitch, I'll getyou.,,In that same affidavit, Golt avers that he rode to workwithWhealton, who arranged to pick him up at theSafeway parking lot. On the morning of 8 August, hemet Curtis Milbourne, another nonstriking employee, atthat location.As they waited for Whealton, strikerTurner and his wife drove by shouting profanities at thetwo.AfterMilbourne cursed Taylor, the latter pulledintothe Safeway parking lot. Golt avers that he walkedover to the truck and asked Taylor what his problemwas. Taylor replied that Golt was his problem. Golt toldhim that if he wanted to whip his a- he should get outof the truck and do it. Turner told Golt to pull him out.Golt said no, observing that Taylor had a wooden"blackjack" about 1-1/2 feet long in his hand. Golt saidthat if Taylor hit him with that he would retaliate byhurting Taylor. Taylor then threw hot coffee a, Golt,hitting him on the face, left arm, and chest.28The evidence that William Taylor had threatened em-ployees Golt and Hughes with physical harm, togetherwith the coffee throwing incident satisfied the Respond-ent'sinitial burden underClear Pine Mouldings,supra.2928 Contrary to the General Counsel, Golt's affidavits do not disclosethat Respondent lacked an honest belief that Taylor engaged in disquali-fyingmisconduct at the Safeway parking lot Though Golt admittedlyparticipatedin anabusive verbal exchange with Taylor, it was Taylorwho elected, without invitation, to drive onto the Safeway lot, andTaylor who raised the level of abusive behavior by throwing the coffeeAccordingly, I find that the Respondent was possessed of, and acted on,information furnishing a reasonable basis for belief thatTaylor hadthreatened nonstriking employee Golt and then assaulted him Indeed, thepicket line threat to Golt corresponded, in kind, to that reported byHughes29 Counsel for the General Counsel correctly observes that a stoker'sdischarge may not be validated on the basis of misconduct not known atthe time of termination See, e g ,Western-Pacific ConstructionMaterials,272 NLRB 1393 (1984) On this basis, the General Counsel urges that Idisregard the Hughes'tire slashing incident because it was not mentionedin a position paper submitted by counsel for the Respondent on 10 Febru-ary 1986 See G C Exh 22(b) While this act of vandalism is rejected asa basis for the discharge,in doing so,I rely solely on the fact that linkagebetween the car damage and Turner is too speculativeIn contending that Taylor did not engage in any seri-ous misconduct, the General Counsel points to the testi-mony of Taylor, his wife, his father-in-law, and anotherstriker,Robert Lee Davis. Taylor first denied havingthreatenedHughes.BettyTaylor,hiswife,andAlAdkins, his father-in-law confirmed that they neverheard Taylor threaten Hughes. Davis related that he didnot hear Taylor threaten Golt, but did hear him callGolt a "stupid son of a bitch." Taylor denied that thecoffee hit Golt in the face.30More specifically,Taylor testified that during theperiod when Golt supported the strike Golt told Taylorthat he had obtained a job in Washington, D.C., and hadno intentionof returning to work at Chesapeake. Taylorplaced this remark on the day before the Safeway park-ing lot incident. However, Turner went on to testify thathe first observed Golt cross the picket line the day afterthe Safeway confrontation. Taylor avers that when heobserved this, he "was really disappointed in a way be-causehe [Golt) had said hewasn'tgoing to cross."Turner admitted that as Golt crossed, "I justsaid, there'sThomas Golt, son-of-a-bitch, but I was more or lessspeaking to myself." Taylor insisted that hemade thisremark speaking to himself, and that Whealton's pickuptruck, carrying Golt, was then approximately 40 feet pastthe picket line. It is strangely coincidental that Goltwho, according to Taylor,was in noposition to hear hisremark wouldsingleout Tayloras engagingin coerciveconduct towards him on the occasionin question. It isnoteworthy that Turner denied ever saying anything elseto Golt as he crossed the picket line.The sequence described by Taylor is also mystifying.Thus, Taylor would have me believe that Golt's returntowork was unknown to him, and hence did not pro-voke the Safeway altercation.He disassociates theSafeway incident from his reaction to Golt from thepicket line by testifying that the latter stemmed from anearlier remark by Golt that he had secured alternativeemployment The more probable chronology is that re-lated by Golt; namely, that the Safeway encounter was abyproduct of the ill will evident from the picket linethreat of the previous day.On balance, having considered all the testimonial evi-dence, that of Golt, Hughes, Milbourne, and Roberts ispreferred and based thereon'31 it is concluded that theRespondent has established by credible proof that Wil-liam Taylor did in factengageinmisconduct sufficientlyseriousto warrant his discharge. Accordingly, the 8(a)(3)and (1) allegations in this respect shall bedismissed.30 Taylor, in his prehearing affidavit, simply stated that he threw hiscoffee at GoltSi Nonstriking employee Curtis Milbourne, who witnessed much of theincident, did not observe the coffee being thrown, but described Golt im-mediately after the incident as showing evidence that he had been hit inthe face and across the upper body with a hot liquid Roberts sawsimilarevidence on the face and shirt of Golt when the latter arrived at theplant that morning, describing him as very upset Taylor and his wifeinsist thatMilbourne, the only outside eyewitness, had his back turnedtowards them Particularly unbelievable was the testimony of BettyTurner that Milbourne had his back turned during theentireincidentByher own account, she was not in a position to observe him at the sametime as she was witnessing what was going on between her husband andGolt CHESAPEAKE PLYWOOD(c)Donald HemmianAccording to Ronald Roberts,Hemmian was terminat-ed on the following grounds: (1) fighting with nonstrik-ing employee Darryle Dennis, (2) threatening strike re-placement Tim Revels, (3) vandalizing vehicles ownedby Revels, and (4) vandalizingan automobileowned bynonstriking employee Milbourne.With respect to the vandalismallegations, the evidencedoes not establish that Hemmian was responsible. Hedenied damagingany of the vehicles. There was no eye-witness.Testimony of Milbourne and Revels did not fur-nish a reasonable basis for either honest implication ofHemmianor rejection of his denial. First, in the case ofMilbourne, during the earlier stages of the strike, he re-turned home from work to find four holes in the wind-shield of his car. The only evidencelinkingHemmianwith the incident was a neighbor's report thatHemmianand another individual, identified only as a man having abeard, werestandingin front of Milbourne's house thatsameday.32Milbourne's house actually was divided intoseparateapartments, one of which was occupied byDiana Jones. Diana Jones was a nonstriking employeewho also was a member of thenegotiatingcommittee.She isHemmian's sister.Not only was it customary forHemmian tobe in the immediatearea,33 but he testifiedcredibly that he lived only 2 or 3 blocks away.Hemmiantestified that he had reason to be in the area of Mel-bourne's apartment regularly, and denied ever vandaliz-ing hiscar or knowing who did. BothHemmian andCollins denied that they had ever ridden in the same cartogether. In this respect, I believed Hemmian'sdenialand conclude that he did not vandalize Milbourne's car.Accordingly, this incident would not justify a refusal toreinstate Hemmian.Hemmian wasalso implicated in strike misconduct byTim Revels, a strike replacement. The latter was sched-uled to begin work on Tuesday, 6 August.In statementsgiven to Respondent, Revels avers that over the priorweekend, on two occasions, striker Anthony Jenkinsthreatened to damage Revels' car. Revels, who liveddown the street from Curtis Milbourne, averred that onWednesday, 7 August, he learned of the damage to Mil-bourne's car. Accordingly, Revels checked his own vehi-cles only to find holes in the side of his car and a hole inthe windshield of his van. In his statements, Revels ac-knowledged that he did not know who damaged his ve-hicles.Despite the threats attributed to Jenkins, Hem-mian apparently was implicated because Milbourne livednearby, because the damage to Milbourne's car was simi-lar to that done to his own, and because Marla Nunn, aneighbor, identifiedHemmianas being in the area that32 Contrary to a statement appearing in Respondent's brief, the recorddoes not reflect that Melbourne "was told that Hemmian and Jennis Col-linswere responsible for the damage "33Milbourne apparently assumed that Jennis Collins was the individualidentified as being with Hemmian in the area that morning He acknowl-edged that he never confronted either Milbourne or Collins concerningthe incident, but assumed that Collins was the man with the beard be-cause he had see Collins in a car riding with Hemmian at some timeduring the course of the strikeMilbourne also suspected Collins, be-cause,after the incident, Collins, who, like himself, was a member of theAmerican Legion, ceased attendingmeetingsof that organization221sameday. Interestingly enough, Roberts avers that Jen-kinswas terminated, at least in part, because of his re-sponsibility for damage to Revels' vehicles. Jenkins wasnever identified as present in the area with Hemmian thatday. In any event, even assuming that Respondent heldan honest belief thatHemmian wasresponsible for thedamageto Revels' vehicles-which it did not-it is con-cluded that he was not involvedinRevelsmisfortuneand this event would not furnish legitimacy to Respond-ent's actionin terminating Hemmian.34Revels also testified to a confrontation with-Hemmianon the picket line. He claimed that during the first weekof his employment,35 ashe was leaving workHemmianjumped out holding his hands in front of Revels' car, andstatingthat they were on private property but if Revelswould go to the state highway, Hemmian would whiphis a-Hemmianclimbed the hill to the guardrail, butas he did so the state police appeared,soHemmianleft.36Hemmian admitted to observing Revels cross thepicket line, but denied that he ever jumped in front ofRevels' car or that he ever said anything to Revels otherthan to callhim a"scab." He denied threatening or invit-ing Revels to fight. I believed Revel and credit him overHemmian,and the latter's sister,Diana Jones.37The final ground offered in support of Hemmian's ter-mination derived from his fight with nonstriking employ-eeDarryleDennis.Grace Dennis, Darryle's mother,startedworking for the Respondent as a strike replace-menton 20 August. Previously, she had a conversationwith Hemmian, who urged her to dissuade Darryle fromcrossing the picket line, implying that if Darryle did so,she would find him in an alley with a piece of pipe run-ningup the side of his head Later, according to GraceDennis, she receivedan anonymousphonecall statingthat if she did not talk to Darryle she would be dragginghim from an alley. Dennis, who had knownHemmian asa neighbor for a long time, testified that the voice on thetelephone sounded likeHemmian.34 As I read the Respondent's posthearing brief, no argument is madeto support Robert's effort to link Hemmian with the damage to Revels'vehicle35 His testimony states that it was during the first week of the strikeThis could not have been the case More reliable is Revels' affidavit,given to the Company's attorney, which indicates that he started workon 7 August See R Exh 13(a)36 Revels did not list this incident in the written statements he gave inAugust 1985 This might well be explained by the possibility that theconfrontation occurred after he gave those affidavits The incident wasmentioned in an affidavit given the Board, which was referred to duringcross-examination of Revels3Y Revels identified Diana Jones as present on the picket line at thetime of that incident Jones testified that there was never a time in herpresence when Hemmian jumped in front of Revels' car, nor did she ever"hear" Hemmian threaten Revels She also denied ever observing Hem-mian encourage Revels to fight If Jones was present that day, and in aposition to observe her brother during the entire incident, her testimonywould corroborate her brother's denialsAt the same time, however,Revels impressed me as an entirely credible witness, and I do not believethat he concocted this elaborate storyMoreover, the incident describedby Revels, to a significant degree, corresponds with propensities evidentinHemmian's admission that prior to an altercation with Darryle Dennis,he left the picket line, ran up the hill, sat on the guardrail, and ultimatelybecame engaged in a fist fight with Dennis on the shoulder of the statehighway 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDarryle Dennis was a student at the University ofMaryland, Eastern Shore. He had a history of summeremployment with the Respondent dating back to 1982.During the first week of the strike, he did not report towork, but because he needed the money he decided tocross the picket line. Dennis confirmed that his motherhad passed Hemmian'swarnings on to him. Dennis testi-fied that about 4 or 5 days after his return he was lateleaving work, and as he passed through the picket line,Hemmian hollered that he had something for Dennis andto meet him up on the state highway. Dennis respondedthat he had to go that way anyway. By the time the carinwhich Dennis was a passenger reached the state high-way, Hemmian had already climbed the hill and wasseated on the guardrail. According to Dennis, Hemmianapproached the car and swung at Dennis before he hehad a chance to get out. When he did so, he and Hem-mian grabbed and started hitting each other. The fightwas stopped by a number of pickets and the police.38 Onthe basis of his accounting of the incident, bolstered byGrace Dennis' reports of Hemmian's alleged threats it isconcluded that Respondent, through Roberts, had a rea-sonable basis for belief that Hemmian engaged in dis-qualifying misconduct in this connection.39Hemmian is5 feet 4 inches tall and weighs 130pounds. Dennis is 6 foot 3 inches tall. Nonetheless Hem-mian's account of the incident acknowledges that he leftthe picket line, climbed the hill,40 and waited for Dennison the state highway. According to Hemmian, he sat onthe guardrail waiting 2 or 3 minutes for the Dennis carto clear the traffic and enter the highway. The Denniscar passed, but then pulled onto the berm. Dennis gotout and approached Hemmian. Hemmian stood up andthrew his glasses in the weeds. According to Hemmian,Dennis attemptedthe first blow, which he blocked. Thepickets then approached and broke up the fight, dust asthe police arrived.It is undisputed that both were charged criminallywithassault,battery, and obstruction of a public high-way. They were subsequently released on their own re-cognizance, and told to stay away from each other Thecharges against Hemmian were never brought to pros-ecution.Dennis entered a plea of nola contendre to acharge of disturbing the peace and, without a finding ofguilt,was placed on unsupervised probation. He wasfound not guilty ofassaultand battery.Hemmian denied the threatening comments attributedto him by Grace Dennis, denying that he even spokewith her concerning Darryle Dennis' employment duringthe period prior to the fight. He also denied ever tele-31 Counsel for the General Counsel asserts that the testimony of Dar-ryleDennis contained"omissions,inconsistencies and contradictions "From my view, the omissions were as to nonessentials The contradic-tions and inconsistencies are in the mind of counsel,and in no way sur-face from an objective reading of the testimony Dennis was neither anunresponsive nor evasive witnessss The General Counsel would disagree, citing the fact that Robertsdid not interview the dnver of the vehicle in which Dennis was the pas-senger I know of no policy requiring an employer to obtain corrobativeproof as a precondition for asserting its right to terminate a striker on agood-faith belief40 The fight took place on the berm of a public highway at a site risingapproximately 50 feet above the picket linephoning Grace Dennis or making a telephone threat toher family.As should be obvious, Hemmian's testimony in materi-al areas disagree with that of Dennis in terms of the ini-tialprovocation and who struck the first blow. The bal-ance of the conflict merely entails incidentals. As for theformer, the scenario depicted by Dennis is to the effectthat Hemmian was on the driver's side of the road leav-ing the premises,while Dennis was on the passenger sideof the car in which he was a passenger. As the carpassed,Hemmian and another picket were hollering"scab."Hemmian denied that he said anything else. Withthis, according to Hemmian, Dennis told Hemmian "tomeet him up on the highway." Hemmian admits to thenrunning up the hill and waiting on the guardrail 41All witnesses agree that when Dennis' car crossed thepicket line, the pickets and strikers in the area were allyelling scab as the car passed. There is no evidence thatDennis and Hemmian previously had any differences,and it is fair to assume that their altercation stemmed di-rectly from Dennis' role as a striker. Yet, Hemmian char-acterized his own conduct at that time as no differentfrom that of the other strikers. If that were so, whywould Dennis have singled him out?42 I amconvincedthat in this respect, Hemmian was not entirely forthright.Upon consideration of all the facts, the demeanor ofthe witnesses and the probabilities, I am convinced thatHemmian provoked the fight with Dennis. His agressivepredelictions,asevidencedby confrontationswithDennis and Revels, were not curbed by his smallness ofstature.Accordingly, it is concluded that the fightevolved from provocative remarks made by Hemmian tothemother of Dennis which were again reenforced byHemmian's action on the picket line immediately prior tothe fight.43 Based on his threats of bodily harm and hisrole in provoking the fight, together with its potentialforwidespread disruption-taking place at a location sonear a picket line-Hemmian engaged in striker miscon-duct rendering it legitimate for Respondent to dischargehim.Accordingly, the 8(a)(3) and (1) allegation in thisrespect shall be dismissed.444i The General Counsel called striker Percy Watts, who was unawareof who invited who up the hill or who struck the first blow JosephineBryant, another striker, testified that it was Hemmian who hollered out,"alright, I'llmeet you on the hill " She was not sure just what Dennismight have said to provoke such a remark,but she surmised that Dennismust have said something about "meet me up the hill"She testified thatitwas Dennis that struck the first blow42 Counsel for the General Counsel points to the fact that Respondentdid not call the driver of the Dennis vehicle, A Hughes, and urges aninference that testimony by the latter would have supported HemmianThe suggested approach is too mechanistic, I prefer to resolve the con-flict in light of probabilities suggested by all the evidence, while notingthat the record does not disclose that this individual was available to theRespondent4a The General Counsel called a number of witnesses to corroborateHemmian Thus,all saliant aspects of Hemmian's account were confirmedby strikers Lawrence Bennett,Rickey Gailliard, Diana Jones, and Eliza-beth Marshall In rejecting the testimony of Hemmian and the strikers, Inote that probabilities, not numbers, are at the cornerstone of my analy-sis44 The claim of disparate treatment founded on Respondent's failure todischarge Dennis is nonmeritonous Simply put, Dennis did not provokethe fight, and to this extent their conduct was dissimilar CHESAPEAKE PLYWOOD(d) Jennis CollinsCollinswas discharged in violation of Section 8(a)(3)and (1) of the Act. Respondent had no honest belief thathe engaged in misconduct. Also persuasive is the proofthat Collins did not do so.Collins was discharged on the basis of his alleged in-volvement in vandalizing the vehicles owned by Revelsand Milbourne. The Respondent had no eyewitness tothe vandalism. Milbourne, the sole source of informationto the Respondent concerning damage to his vehicle,merely reportedhis own speculationthatHemmian andCollins were responsible. That Milbourne's opinion wasunsupported by direct proof should have been clear toRespondent. Thus, Milbourne's report concerning the in-cident was limited to the following:The reason I know that Hemmian and Collins wereinvolved is because my neighbor Marla (I don'tknow her lastname).toldme that she saw thesemen . . in the front of my house on the day thedamage was done. She didn't see them do thedamage. I have not confronted these men about thedamage to my car.Respondent concedes that, prior to the discharge, itmade no effort to seek out Marla (Nunn). This, despitethe fact that on the face of the Milbourne affidavit theidentificationwas based on assumption, rather than ob-servation, and made even less reliable by its dependencyupon rank hearsay. Considering the frailties of these alle-gations, it is difficult to imagine that Milbourne was notquestioned furtherHad it done so, Respondent wouldhave learned that Marla Nunn was not even in a positionto identify Jennis Collins. She merely told Milbournethat Hemmian was accompanied by "the gentleman withthe beard." Milbourne merely deduced that Collins wasin the company of Hemmian because he had once seenthe two of them riding together, and because Collinsafter this incident terminated his practice of attendingAmerican Legion meetings.45 Had Respondent inquiredof Marla Nunn, it would have learned that she had neverbefore even seen Collins.Respondent's evidence is even thinner in the Revels'case.There was no evidence identifying Collins, oranyone resembling him, in the vicinity of vehicles ownedby Revels. In this regard Revels merely states:On August 7 my car and van were damaged I haveno actual knowledge as to who did the damage tomy vehicles. However, Marla Nunn lives on ClarkAvenue in Pocomoke told Curtis Milbourne thatDonald Hemmian was near the Milbourne's houseat the time of the property damage. Milbourne's carwas damaged on the same day as mine. Milbourne45 It is doubtful that the American Legion could have contributed toMelbourne's initial assumptionthatCollinswas involved The damagewas done on 7 August His affidavit naming Collins was dated 14 AugustThus, Melbourne had arrived at his conclusion only a week after his carwas vandalized, a time interval insufficient to support any notion thatCollins abandoned his interest in the American Legion See R Exh12(b)223lives two blocks from me. Hemmian is a strikingemployee.Respondent has failed to suggest that it actedagainstCollins on any other factual grounds. In the circum-stances, to conclude that the actionagainstCollinswassupported by an honest belief would merely reenforce awrecklessness on the part of managers at the expense ofmore worthy statutory considerations. The obligationthat employers act in good faith when disciplining strik-ers isnot designed to impose a rigid burden. The Boardwill not intervene solely because the underlying investi-gation did not meet optimum standards of thoroughness,nor will management's judgment be scrutinized closelyAt the same time, the onus placed on employers byBurnup & Sims,supra,was designed to accommodatemanagement's right to maintain discipline, while preserv-ing the Section 7 right to strike Consistent with this bal-ance, precedent fails to acknowledge that naked accusa-tion suffices to fulfill the employer's initialevidentiaryburden.GeneralTelephoneCo.,251NLRB 737, 739(1980);NLRB v. Moore Business Forms,574 F.2d 835,842-843 (5th Cir. 1978). Respondent's case against Col-linsgoesno further. Accordingly, Respondent did notdischargeCollins,while possessed of an honest beliefthat he offended the property of anyone. In any event,even were I to conclude otherwise, since I credit Collins'denial that he didso,46Collins, as a striker, who was thesubject of an unconditional offer to return to work, wasunlawfully discharged on 16 January 1986 in violation ofSection 8(a)(1) and (3) of the Act.(e) Anthony JenkinsThe discharge of Jenkins was predicated on allegationsby strike replacement Revels. According to Revels, onthe weekend prior to his reporting for work, during thefirstweek of August, he was at a local playground.Striker Jenkins was also present. After a basketball game,asRevels was leaving, Jenkins pointed him out saying"there goes one of them that's suppose to start workMonday." Jenkins allegedly added if Revels did so ". .they were going to f-k [Revels] up."In a further incident involving Jenkins, Revels testifiedthat at a car wash the next day Jenkins approached himas he was wiping off his car and stated "yeah, she clean. . . you go over there to work . . I'm going to throwsome stones on it and f-k it up." Revels replied, "suityourself, the car is fully insured."Milbourne and Revels rode to work together. Revelswent to work on the first Monday in August as sched-uled.As indicated, during that week his car and thewindshield of his van were damaged by either stones ora pellet gun. This was discovered the same day as Mil-bourne discovered the damage to his car.Based on Revels' account, Respondent possessed primafacie evidence of Jenkins' alleged threat of harm to hisperson and property. In this light, Respondent couldrightfully infer, based on the timing of the damage to46 I also credit Collins' testimony that he neverat any time rode in avehicle withHemmian 224DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRevels' vehicles, and the nature of the threat made byJenkins, that he was responsible for the vandalism.Hence, Respondent had a good-faith belief that Jenkinsengaged indisqualifying misconduct.The foregoing was denied by Jenkins. He claims thathe first learned that Revels was working for Chesapeakeduring the strike sometime after 12 September whenRevels approached him at the pool hall accusing thestrikers generally of putting holes in his car and van be-causehe went to work.47 According to Jenkins, whenhe indicated that he would do nothing like that becausehe had a car of his own Revels allegedlysaid"I don'tthink you did it anyway," indicating that he believedthat it wasHemmian.Jenkins related that he had a goodrelationshipwith Revels before the strike and had neverhad a problem with him. Jenkins added that he has had afine relationship with Revelssincethe strike ended.Here again,IfindRevels the more credible witness.He impressed me more favorably on the basis of demean-or, and his account seemed more plausible. I find it diffi-cult to believe that Revels would have approached Jen-kinsin a pool hall about a month after he had given in-formation to the RespondentaccusingJenkins of threat-ening remarks and, based on them,implicatingJenkins,at leastcircumstantially, in the damage to his carMore-over, the record fails to suggest any basis for suspectingthat Revels might have concocted the accusations out ofany grudge or ill will towards JenkinsAs I creditRevels over Jenkins, it is concluded that the GeneralCounsel has not established by a preponderance of theevidence that the misconduct did not occur. According-ly, the 8(a)(3) and (1) allegationsin this case shall be dis-missed.4 8(f)Ronald HockettAccording to the Respondent, the several acts of mis-conduct leading to the termination of Hockett occurredthe very first few hours of the strike. Two incidentswere involved, the first being an alleged threat to em-ployee Herbert Mossett, and the second involved rockthrowing in the environs of the picket line.Itwill be recalled that the strike began at midnight on23 July. Mossett testified that afterattendingthe unionmeeting on22 July he decidedagainstsupporting thestrike.Mossett was scheduled to commence his next shiftat 11:10 p.m on 22 July. He arrived at the plant thatevening,well before the start of his shift, at approximate-ly 10 p.m. He parked his car inthe managementparkinglot.Hockett's shift was from 3.30 to 11:30 p.m. Mossettavers that Hockett, who was then working, approachedhim in the parking lot and inquired whether he was re-turningto work. Mossett ignored Hockett and rolled up47 Jenkins denied ever seeing Revels at the basketball court This de-spite the fact that both Revels and Jenkins testified that they both visitthe basketball court during the summer48 Although Revels was not recalled by the Respondent to refute thepool hall statements, in this instance, the judgment not to do so by Re-spondent's attorneys does not create a negative implication that overridesmy judgment that Jenkins was not telling the truth Moreover, the factthat Revels' preheating statements were not verbatim replications of, oras complete as his testimony,does not offend the substantive consistencyof his account on the critical issues, nor shake my confidence in his ve-racityhiswindow. Hockett commented: "You don't plan onworking do you?" Mossett still did not reply, whereuponHockett allegedly stated, "I feel sorry for your damnedhouse." At that juncture, Mossett left the plant premisesand went home.49Mossett's account provided prima facie grounds forterminating Hockett. Hockett's remark was a clear threatto damage Mossett's home. Contrary to the GeneralCounsel, I fail to see how the relatively greater size andweight of Mossett could have any relevance to the possi-bility that such a threat would have been carried out.Hocket admits that he was walking around outside theplant during his shift that evening, but claims that laterhis foreman told him to remain inside because the Com-pany was concerned about sabotage. He denied that hewas outside the plant after 5 p in He denied seeing Mos-settat the plant, communicating with him, or everthreatening him in any way. I believed Mossett, who im-pressed me as entirely trustworthy. I cannot accept thatthe incident was a product of imagination As the Gener-alCounsel has failed to establish by credible proof thatthe threat was not made, the tendency to intimidate anonstriker inherent therein alone warrants dismissal ofthe 8(a)(3) and (1) allegations in Hockett's case.However, there is also the rock-throwing incident.Salem Equipment Company was a contractor retained byRespondent to install equipment on its premises. It is un-disputed that between 6:30 and 7 a.m., on 23 July, threevehicles operated by employees of Salem crossed thepicket line. After an attempt to block the lead vehicle, arockwas thrown from the picket line breaking thewindow of that truck. Raymond Brown, an employee ofSalem, who was in the middle vehicletestifiedthat theman who threw the rock was caucasian,6 foot,slender,with shiny brown hair anda mustache.Brown testifiedthat as he went through the picket line, and he observedthe same individual through his outside rearview mirror.Brown, and a striker who ultimately crossed the picketline,Robert Allen, offered the only testimony specifyingHockett as the person responsible. Reports containinggeneral descriptions of the individual involved were alsoobtained from two other employees of Salem.The General Counsel's attack on the evidence devel-oped through Brown and other representatives of SalemEquipment is well taken. Thus, neither Brown nor hiscoworkers who reported the incident on 23 July wereever asked to return to the picket line to identify thestriker.50Failure to take this step is difficult to under-49 The incident,and Mossett's reaction,were reported to managementSee RExhs 15(a) and (b)10 In his statement provided to the Company on 23 July Brown identi-fied the striker involved as "a tall, slender white male " There was nomention of a mustache See R Exh 3(a) On 23 July, Respondent alsosecured statements from Salem employees Darwin Lamb and Richard ISmithNeither testified and apparently,unlike Brown,neither subse-quently identified the rock thrower with any specificity Thus, DarwinLamb, averred in his statement that he did not observe who threw therock,but appears to surmise that the culprit was an individual whom hedid not describe as wearing a mustache See R Exh 3(b) Smith, whoclaimed to have observed the rock thrower, merely, identified him as "5foot, 10 inches to 5 foot 11 inches in height, about 165 to 170 pounds inweight, white, male with dark hair " Here again, there was no mention ofContinued CHESAPEAKE PLYWOODstand in light of the generalized description they afford-ed, and the fact that the Salem employees crossed thepicket line everyday for 3 or 4 weeks thereafter. In fact,as I understand Brown's testimony, he was not offeredthe opportunity to provide a specific identification untilFebruary 1987, a year and a half later. This of coursewas some 13 months after the discharge of Hockett.5 iThus, it is clear that Respondent effected the dischargewithout benefit of Brown's identification of Hockett.NonstrikerAllenwas the only remaining source ofevidence. He testified that he observed the trucks crossthe morning of 23 July. He saw a rock thrown at thefirst vehicle, but could not identify who threw the rockother than to say that Hockett was in the vicinity of"where the rock hit." On the other hand, Allen testifiedthat he personally observed Hockett throw a rock at thesecond truck.52 However, Allen was confused as towhen he initially reported this to the Respondent. On ex-aminationby the General Counsel, Allen claimed that itwas about the time he supplied Respondent with his affi-davit dated 31 January 1986. It is considered entirelylikely that this was the case, and I find that Respondenthad no access to Allen's account prior to the discharge.Roberts could not recall whether he discussed the matterwith Allen "prior to the end of the strike."From the foregoing, it is apparent that at the time ofthe discharge the only evidence available to Respondentwere statements from the Salem employees. Not oneidentifiedHockett and, indeed, the generalized descrip-tion they provided would not confer fairbasisfor charg-ingHockett, who is only 5 feet 8 inches tall and wasmustached at the time.Accordingly, the issue of whether Hockett actuallythrew the rocks need not be reached, as it is concludedthat Respondent acted without evidence reasonably lead-ing to the conclusion that Hockett was the guilty party.Nevertheless, the threat to Mossett was an unmitigatedattempt to intimidate a coworker, and itself constitutedseriousmisconduct furnishing an independent justifica-tion for terminating Hockett. Accordingly, the 8(a)(3)and (1) allegation in his case shall be dismissed.a mustache See R Exh 3(c) It is not without significance, that asidefrom race, one of the most distinct features on the individual depicted onG C Exhs 17(a) and (b) is his mustache Roberts testified that based onthe description accorded by Brown,Smith, and Williams he concludedthat Hockett threw the rocks In view of the lack of symmetry betweentheir observations and Hockett's physical characteristics, it is difficult tobelieve that Roberts could have arrived at this conclusion and I discredithis assertion that he did51 Respondent requested that Brown make the identification in Febru-ary 1987 from photographs forwarded to Brown by mail In these photo-graphs Hockett is the only caucasian pictured,whose features are reason-ably distinguishable See G C Exh 17(a) Thus, the General Counsel ob-serves,convincingly,that Brown'sselectionwas channelled through aprocess that was uncomplicated by alternatives Absent such options, andthe broader sampling they would present, I agree that Brown's designa-tionwas thoroughly unreliable52 In the light of Allen's specific testimony in this respect, I find it dif-ficult to understand the General Counsel'scomment that Allen "wasunable to offer a reliable account to Respondent of who threw therock(s) "2253.The poststrike refusals to bargaina.The withdrawal of recognitionFollowing termination of the strike, a meeting wasscheduled by the parties for 17 March 1986. By telegramdated 13 March 1986, the Respondent informed theUnion as follows:Chesapeake Plywood has objectively based goodfaith doubt that IWA Local 5-346 continues to havesupport of the majority of employees. An NLRBpetitionwillbefiled.Meeting scheduled for3/17/86, therefore inappropriate to hold and is can-celled. s aThat very day, a petitionbearing signaturesof 140 em-ployees had been presented to the Respondent. That doc-ument advised that thosesigningno longer wished unionrepresentation.54At thetime,the unit consisted of 250employees.Of these, 195 were actively employed, 62were on the preferential rehire list, and 1,JennisCollins,heretofore has been found to have been unlawfully dis-charged.Respondent does not dispute that this action was tanta-mount to a withdrawal of recognition, effectively termi-natingthe bargaining relationship. The General Counselcontends thatRespondent thereby violated Section8(a)(5) and (1) of the Act. In the circumstances present-ed, the General Counsel's initial burden is aided by thepresumption outlined by the Board as follows:It iswell settled that a certifiedunion,upon expi-ration of the first year following its certification [orvoluntary recognition], enjoys a rebuttable pre-sumption that its majority representative status con-tinuesThis presumption is designed to promote sta-bility in collective-bargainingrelationships,withoutimpairing the free choice of employees. According-ly, once the presumption is shown to be operative, aprima faciecase is established that an employer isobligated to bargain and that its refusal to do sowould be unlawful. Theprima faciecase may be re-butted if the employer affirmatively establisheseither (1) that at the time of the refusal theunion infactno longer enjoyed majority representativestatus; or (2) that the employer's refusal was predi-cated on a good-faith and reasonably groundeddoubt of the union's continued majoritystatus.55However, the defense's proven loss of majority will notnecessarily end the inquiry For, such evidence may onlybe asserted in good faith, free of employer instigationand influence. Furthermore, the expressed doubt of ma-Jonty will not be entertainedin a contextinwhich em-ployee defections are attributable to unremedied unfairlaborpractices.See,e.g.,SouthernWipersCo.,192NLRB 816 (1971).ss See G C Exh 9(d) On 24 March 1986, Respondent filed an electionpetition in Case 5-RM-930 See G C Exh 9(f)54 See G C Exh 1955TerrellMachine Co,173 NLRB 1480, 1481 (1969) 226DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel does not argue that Respondentwas in any way a participant in initiation,preparation, ordistribution of the petition. Instead, the General Counselargues that the petition was tainted and did not reflectthe freely expressed will of the majority of the employ-ees in the unit because it was developed in the context ofRespondent's unfair labor practices.In this connection, itis noted that prior to the March 1986 withdrawal of rec-ognition the Employer violated Section 8(a)(5) and (1) ofthe Act byinsisting to impasse on a nonmandatory sub-ject of collective bargaining, a violation that caused andprolonged the strike commencing on 23 July Respond-ent also has been deemed to have violated Section 8(a)(3)and (1) of the Act by failing, on termination of the strike,to reinstate strikers within 5 days of their unconditionaloffer to return to work. Finally, having found that em-ployee Jennis Collins did not engage in disqualifying mis-conduct during the strike, Respondent, in discharginghim, further violated Section 8(a)(3) and (1) of the Act.Despite these illegalities,the General Counsel is not fa-vored by a per se rule.Guerdon Industries,218 NLRB658, 661 (1975). The 8(a)(5) violation will only be foundupon a showing "that the Union's decline in support wasattributable to the employer's misconduct . . . [a]bsentsuch evidence, the employer prevails."Hotel & Restau-rant Employees Local 19 v. NLRB,785 F.2d 797, 799 (9thCir. 1986), enfg. 273 NLRB 1001 (1984). In this regard,the General Counsel must establish that "the unfair laborpractices committed..were . . . `sufficiently serious... that they possessed an inherent tendency to [con-tribute] to the union's loss of majority status."'BASFWyandotte Corp,276 NLRB 1576, 1577 (1985). In otherwords, the unlawful conduct must be of such a character"as to affect the Union's status, cause employee dissaffec-tion,or improperly affect the bargaining relationshipitself." SeeGuerdon Industries,supra, 661.Consistentwith the foregoing, the record confirmsthat the Employer's bargaining strategy set in motion achain of events whose ultimate consequence was loss ofmajority. The unlawful insistence on EEO changes con-tributed to strike action that continued while the Compa-ny hired replacements.When the strike ended, the re-placements were unlawfully retained to the prejudice ofunfair labor practice strikers. At that juncture, the re-placements held jobs of discriminatees and hence wereineligible to express themselves on the issue of union rep-resentation. See, e.g.,Jacques Syl Midwear,247 NLRB1525, 1533 (1980). Their unlawful retention was not rem-edied prior to the withdrawal of recognition. In thesecircumstances,asidefrom the question of whetherweight ought be given to the preference of replacements,the cessation of the strike created an aura of competitionfor jobs that, quite forseeably, would stimulate a pro-nounced antiunion reaction on the part of the replace-ments. Accordingly, the Respondent, having unlawfullyprovoked the strike and then having failed to remedy thediscrimination against the participants created the scenar-io jeopardizing the Union's retention of majority statuswithin the grouping composed of strikers and replace-ments. In these circumstances,the nexus between the lossof majority and unlawful conduct is sufficient to pre-clude legitimate,termination of the bargaining relation-shipHaving done so, Respondent violated Section8(a)(5) and(1) of the Act.b.The failure to provide informationThe complaint further alleged that Respondent violat-ed Section 8(a)(5) and (1) of the Act by refusing since onor about 5 April 1986 to provide the Union with infor-mation necessary and relevant to the Union's perform-ance of its representative function.The facts demonstrate that on 3 April 1986 the Unionrequested(1) the names,addresses,phone numbers, ratesof pay, and seniority of all employees then working atthe plant;(2) the names, addresses,and seniority dates ofemployees not working, but retaining recall rights, and(3) the method used by the Employer to select employ-ees for recall. The Respondent concedes that it declinedto provide the requested information. Under establishedprecedent, employers are obliged to provide requestedinformation that is relevant to the Union's discharge ofitsstatutory duties and responsibilities.NLRB v. AcmeIndustrial Co.,385 U.S. 432, 437 (1967). "Where the re-quested information concerns wage rates, job descrip-tions,and other information, pertaining to employeeswithin the bargaining unit,this information is presump-tively relevant."Pfizer, Inc.,268 NLRB 916, 918 (1984).Moreover, during the period after a strike, where re-placements have been retained over strikers, the informa-tion sought here would be relevant to assessment of em-ployment rights within the unit, and to the question ofwhether rights of strikers are being properly recognized.SeeCrouse-IrvingMemorial Hospital, 271NLRB 1044,1046-1047 (1984).GeorgetownHoliday Inn,235NLRB485, 486 (1978). On the foregoing, it is concluded thatRespondent violated Section 8(q)(5) and (1) of the Actby refusing, on request, to provide the Union the afore-said information relevant and necessary to the perform-ance of duties and responsibilities as exclusive representa-tive in the appropriate collective-bargaining unit.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.TheUnion is a labor organization within the mean-ing of Section 2(5) of the Act.3Respondent violated Section 8(a)(3) and (1) of theAct bydischarging Jennis Collins on 15 January 1986under conditions discouraging union membership.4.Respondent violated Section 8(a)(3) and (1) of theAct beginning in November 1985 by refusing to reinstatewithin 5 days of their individual or group offer to returntowork all such employees who participated in thestrike.5.The following employees of the Respondent consti-tute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act:All production and maintenance employees em-ployed by the Respondentat itsplywood plant lo-cated at Pocomoke City, Maryland, including stockrustlers; but excluding all office clerical employees, CHESAPEAKE PLYWOOD227temporary employees, watchmen, guards, leadmenand supervisors as defined in the Act.6.Respondent violated Section 8(a)(5) and (1) of theAct by insisting to impasse on a nonmandatory subject ofcollective bargaining.7.The strike, which began on 23 July 1985, was anunfair labor practice strike from its inception, and contin-ued as such at all material times thereafter until its termi-nation on or about 29 December 19858.Respondent violated Section 8(a)(5) and (1) of theAct by on 13 March 1986 withdrawing recognition fromthe Union, and by thereafter refusing to bargain in goodfaithwith the Union9.Respondent violated Section 8(a)(1) of the Act bythreatening to remove former strikers from a preferentialrehire list unless they replied to Respondent's inquiries.10,Respondent violated Section 8(a)(3) and (1) of theAct by removing Eric Allbritton, Robert Davis, JosephGreene, John Lutz, John Palen, Edward Sanchez,Myron Schmidt, and Alice Tarr from a preferentialhiring list because of their failure to respond to Respond-ent's inquiries under conditions limiting their statutoryright to reinstatment.11,Respondent violated Section8(a)(5) and(1) of theAct in April 1986, and thereafter, by refusing, on re-quest, to provide the Union with information relevantand necessary to the performance of its obligation as ex-clusive bargaining representative in the appropriate unit.12.The unfair labor practices set forth above areunfair labor practices having an effect on commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of the Act, itshall be recommended that it be ordered to cease anddesist therefrom, and to take certain affirmative actiondesigned to effectuate the policies of the Act.Having concluded that Respondent discriminatorilydischarged Jennis Collins, it shall be recommended thathe be offered immediate reinstatement to his former posi-tion, or a substantial equivalent position, discharging ifnecessary, anyone hired to replace him since his termina-tion, and that he be made whole for any loss of earningsand other benefits by reason of the discrimination againsthim. Backpay shall be computed on a quarterly basisfrom the date of discharge to the date of a bona fideofferof reinstatement,less net interim earnings,as pre-scribed inF.W.WoolworthCo., 90 NLRB 289 (1950),with interest computed in accord withNew Horizons forthe Retarded,283 NLRB 1173 (1987), subject to the pro-viso that interest accruing prior to 1 January 1987 shallbe computed in accordance withFlorida Steel Corp.,231NLRB 651 (1977)Having found that the strike was an unfair labor prac-tice strike and that the Respondent, within 5 days of theunconditional offer to return to work on behalf of thestrikers, had denied them reinstatement, it shall be rec-ommended that all such strikers, as identified in a subse-quent compliance proceeding, be offered immediate rein-statement to their former, or substantially equivalent po-sitions,discharging if necessary, all replacements hiredsince 23 July 1985, and be made whole for loss of earn-ings and benefits attributable to the discriminatory refusalto reinstate. Backpay under the terms of this order shallbe computed on a quarterly basis, from a date 5 daysafter the unconditional offer to return to work to thedate of a bona fide offer of reinstatement,less net interimearnings, as prescribed inF.W. Woolworth Co.,supra,plus interest computed in accord withNew Horizons forthe Retarded,supra,56 andfor thataccruingprior to 1January 1987, as computed inFlorida Steel Corp.,supra.To redress the violations of Section 8(a)(5), it shall berecommended that Respondent, on request, recognizeand bargain with the Union in good faith and providethe Union with relevant information.57Counsel for the General Counsel urges that theremedy include a visitatorial clause, authorizing theBoard to engage in discovery if necessary to monitorcompliance with any remedial Order issued here. Thatrequest argues broadly that such a provision be incorpo-rated routinely as part of the Board's standard remedialformula in all cases. However, the Board has rejectedthat position, taking the view that the relief in question isonly appropriate where warranted by the circumstancesof the particular case. SeeCherokee Marine Terminal, 287NLRB 1080 (1988). Having studied the 14-page motionmade by the General Counsel, it is clear that there is nei-ther showing, nor argument as to how the specific con-duct under scrutiny in this proceeding warrants suchrelief.Based on the cited authority, the request is denied.[Recommended Order omitted from publication.]ss On or about 5 June 1986, the Respondent unlawfully removed thenames of eight strikers from its preferential hiring list Special provisionof a remedy in their cases would be cumulative since, as unfair laborpractice strikers,their participation in the relief under the terms recom-mended above would fully redress the subsequent violationsSS The Charging Party contends that an offer to return to work on 18September 1985 was sufficient"to trigger the striking employees'right tobackpay " Thecomplaint does not allege a violation on that basis, theissuewas not litigated, and the proof does not disclose that anuncondi-tionaloffer to return on behalf of the strikers was perfected at that time